Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 1 of 153




            EXHIBIT 1
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 2 of 153

                                                                                                                     LIVE TV




     Exclusive: New evidence shows a patient warned
  Columbia University about OB-GYN's alleged sexual assault
  decades ago
  By Nelli Black, Robert Kuznia and Drew Griﬃn, CNN
  Updated 6:31 PM ET, Fri February 28, 2020




  Patient warned Columbia about OB-GYN who allegedly assaulted Evelyn Yang 04:37


  Editor's Note: The following piece contains explicit descriptions of sexual abuse allegations that may be
  disturbing to some readers.

  (CNN) — As the number of women who accuse a former Columbia University gynecologist of sexual assault keeps
  growing -- it currently stands at 78 -- new evidence has emerged that indicates university o cials were warned
  about his behavior decades ago.

  CNN has obtained a letter from a former patient to Columbia o cials that spells out her allegations of sex abuse by
  Dr. Robert Hadden. The year: 1994.

  What's more, the head of the hospital's Department of Obstetrics and Gynecology unit responded with a letter to
  the patient acknowledging receipt and saying her concerns would be addressed-- but the accuser says the o cial
  never got back to her, despite his assurance he would do so.

https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              1/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 3 of 153
  Hadden continued to practice for another 18 years until he was arrested on sexual assault charges.
                                                                                                                     LIVE TV
  "I am 37 years old and have had numerous gynecological exams in the past," says the 1994 letter to Columbia,
  written by Dian Saderup Monson. "I have never, until being examined by Dr. Hadden, been disturbed by the way in
  which a breast or pelvic exam was conducted."

                                                                       At a time when the slew of additional accusers has triggered
                                                                       a new investigation into Hadden by the Manhattan District
                                                                       Attorney's o ce, Monson's case raises questions about how
                                                                       long the university has known about the allegations against
                                                                       Hadden and what steps it took to investigate him.



                                                                       1994 letter evidence of a cover-up,
                                                                       attorney says
     Send a tip: We o＀er several ways to reach
                                                                       Attorney Anthony DiPietro -- who says he is representing
     our journalists securely.
                                                                       Monson and 77 other accusers and is suing Hadden and
                                                                       Columbia University and its a liated medical centers -- says
                                                                       the letter is evidence of a coverup.

                                                                       On Friday, DiPietro ﬁled a class-action lawsuit against the
                                                                       university. The ﬁve lead class representatives say they were
                                                                       "sexually exploited, abused, harassed and molested at the
                                                                       hands of serial sexual predator defendant Robert Hadden,"
                                                                       according to the ﬁling. Two of the women were minors in high
                                                                       school at the time they were treated by Hadden, the suit says.
                                                                       The suit accuses Hadden of "ogling and groping" the minors'
                                                                       unclothed bodies, while engaging "in idle chatter about wholly
                                                                       medically irrelevant information."

                                                                       DiPietro and the accusers allege in the lawsuit that Columbia
  Dian Saderup Monson                                                  knew about Hadden's behavior and protected him for years.

                                                          The university "concealed Robert Hadden's sexual abuse for
  decades," the class-action suit claims, "and continued to grant Robert Hadden unfettered access to vulnerable,
  unsuspecting" patients, in part to protect its "status amongst other Ivy League institutions ... and (the university's)
  own corporate and ﬁnancial interests."

  Columbia University did not answer a list of detailed questions from CNN, including what was done about the letter
  and whether the university has ever done an internal investigation into Hadden.

  Instead, it provided this statement: "We are deeply disturbed by the accounts of Robert Hadden's behavior that are
  now emerging. At the time of Hadden's 2012 arrest, we did not know about the 1994 letter. Had we been aware of
  it, we would have shared that information with the District Attorney's o ce. We are fully cooperating with the new
  investigation and are committed to following the truth wherever it leads."

  In 2012, a patient went to the police after an o ce visit with Hadden, accusing him of licking her vagina during an
  exam. The arrest was voided and Hadden returned to work and continued to see patients for about another month
  until he was removed from his post.




https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              2/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 4 of 153

                                                                                                                     LIVE TV




     Andrew Yang's wife reveals she was sexually assaulted 13:21


  The institution has denied in court ﬁlings the civil suit's allegations that the university did nothing to stop the "serial
  sexual abuse" on "countless occasions."

  Hadden's behavior eventually did attract the university's attention -- after his 2012 arrest.

  In 2014, Hadden was arrested again, this time following an investigation by the Manhattan DA. The OB-GYN was
  indicted on nine counts involving six patients who said he abused them. He pleaded guilty to two counts -- criminal
  sexual act in the third degree and forcible touching -- in a 2016 plea deal that stripped Hadden of his medical
  license but spared him any prison time.

  Hadden's civil attorney did not return calls, but in the civil ﬁlings, Hadden, now 61, has denied everything except for
  the two speciﬁc charges to which he pleaded guilty. CNN reached out to Hadden's criminal attorney last week, but
  she responded saying she no longer represents him.

  Hadden, who lives in New Jersey, has not responded to numerous attempts seeking comment.

  The doctor's conduct came under renewed scrutiny in January, when Evelyn Yang -- wife of former Democratic
  presidential candidate and CNN contributor Andrew Yang -- shared her allegations of abuse against Hadden in a
  CNN interview.

  Yang says she was assaulted by the doctor after he returned to work following the 2012 complaint but before
  being dismissed.

                                                                       "Can you imagine the audacity of a man who ... continues to
                                                                       do this after being arrested?" Yang said in the interview. "It's
                                                                       like he knew that he wouldn't face any repercussions, that he
                                                                       was protected."

                                                                       Since Yang's interview aired, more than 40 former patients
                                                                       have come forward to say that they, too, were assaulted by
https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              3/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 5 of 153
                                                                       Hadden, DiPietro said.
                                                                                                                     LIVE TV



                                                                       Accuser was promised immediate
                                                                       'follow up,' but says she never
                                                                       heard back
     Related Article: Evelyn Yang says                                 Responding to the new allegations, the Manhattan DA opened
                                                                       a new investigation into the former doctor last week.
     Columbia University and New York DA
     'grossly mishandled' case of OB-GYN she                           Monson says Yang's interview brought back the memory of
     accuses of sexual assault                                         the 1993 appointment. She was also hit with a realization:
                                                                       Columbia University was warned about the gynecologist
                                                                       decades ago.

  Monson went looking for the correspondence. A copy of her letter turned up in an old hard drive. She found the
  response from a Columbia o cial in a box in her basement.

  Her letter, dated May 30, 1994, was addressed to Dr. Harold Fox, the acting chair of the Department of Obstetrics
  and Gynecology at Columbia-Presbyterian Medical Center (now called NewYork-Presbyterian Hospital/Columbia
  University Medical Center).

  "You may be wondering why it has taken me seven months to write this letter," she wrote. "The chief reason is that
  I have been too overloaded with the di culties of pregnancy. ... Secondarily, this isn't a letter I've looked forward to
  writing. It is not a pleasant prospect to describe on paper an incident that left me, ultimately, feeling violated."




     Dozens of accusers emerge after Andrew Yang's wife reveals sexual assault 04:13


https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              4/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 6 of 153
  Monson, who has a PhD in English and American literature, says she also sent a copy of the letter to the medical
                                                                                                L I V Enotation
  center's risk management o ce, hoping to create a record. Her letter to Fox included the following    TV      at the
  bottom: "cc: Risk Management Columbia-Presbyterian Medical Center."

  Two weeks later, in a letter dated June 14, 1994, Fox thanked Monson for "taking the time to recount the concerns
  you have regarding the care provided by Dr. Robert Hadden," and promising to "immediately follow up" and to
  "have a discussion with Dr. Hadden."

  "I trust that your pregnancy outcome was excellent," he added.

  Fox wrote that he would reach out again in two weeks, but Monson, now 63, says she never heard back from him,
  the O ce of Risk Management or anyone else at Columbia.

  She remembers thinking: "Okay, they're not going to take me very seriously. They're not going to go ﬁre this guy."

  In an interview with CNN, Monson said that at the time of her appointment with Hadden, she was pregnant with
  her second child and looking for a new doctor. Her ﬁrst pregnancy had a number of complications requiring
  multiple o ce visits, and she wanted to ﬁnd a doctor closer to her home in Manhattan. She says a friend who
  worked at Columbia's renowned hospital system recommended Hadden.

  Monson said that what started as a routine ﬁrst visit with friendly conversation led to a physical examination like no
  other and ended in an assault.

  Monson says that unlike breast cancer screenings she had in the past, Hadden conducted two prolonged and
  painful exams.

                                                                       "In past breast exams my physicians have always started at
                                                                       the outside of the breast and, in a circular fashion, palpated
                                                                       inward to the nipple," her 1994 letter to Columbia-
                                                                       Presbyterian Medical Center states. "Dr. Hadden just did a lot
                                                                       of feeling around. Most surprising, he concluded the exam of
                                                                       each breast by pulling very hard on the nipple."

                                                                       While she was on the exam table for a pelvic exam, Hadden
                                                                       "pressed my knees outward and down so that my genitals
                                                                       were as 'wide open' as possible," the letter says.

                                                                       "At some point he started masturbating me," Monson told
     Related Article: Another former university                        CNN. Monson said when she gasped, Hadden said, "just
     doctor has been charged with sex crimes.                          lubricating the outside" in a manner that made it seem
     This time, the accusations are at UCLA                            standard. He "began running two ﬁngers up and down my
                                                                       inner labia," she said.

                                                                       "I've thought about it many, many times since then," she said.

  The pap smear she experienced, she wrote in the letter, "took longer and was more uncomfortable than any pap
  smear I've ever had."

  All the while, she wrote, the nurse in the room seemed to be looking away.

  "During the breast exam, she had her back half turned to us and, while she did assist during the pap smear
  (handing Dr. Hadden various swabs, etc.), during the rest of the exam she once again turned away and essentially
  faced the counter as though she had something engrossing to do. But she had nothing else to do; the countertop
  was empty, and she was simply standing idly."



  It was 'beyond belief,' Monson says
https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              5/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 7 of 153
  After leaving his o ce, Monson said she was in shock.
                                                                                                                     LIVE TV
  "I couldn't conceive that this person would be molesting me," she told CNN, adding that it was "beyond belief."

  Later that night, when she was home, she was ﬁnally able to process what happened to her.

                                                                       "I was sitting on the couch and I was thinking about the exam
                                                                       and it's just like the light bulb went o in my head," she said. "I
                                                                       just suddenly knew it... and I just started sobbing and
                                                                       sobbing."

                                                                       That night, she told her husband what happened.

                                                                       Monson decided that she needed to document what
                                                                       happened to her. In a three-page, single-spaced letter, she
                                                                       described what happened during her visit.

                                                                       She wrote that the appointment left her feeling that "Dr.
     Related Article: US Department of                                 Hadden's conduct was improper, indeed, grossly so."
     Education slams USC's response to Tyndall
     abuse allegations                                                 "I have tried to imagine any of my past or current physicians
                                                                       giving me the exam he gave me," her letter says, "and I simply
                                                                       cannot."

                                                     Columbia o cials would not conﬁrm when the university
  became aware of abuse allegations against Hadden, or answer CNN's questions about whether university o cials
  conducted any investigations prior to the 2012 complaint.

  At the time of the 2016 plea deal, Hadden was accused of sexually abusing 19 women. That number has since
  more than quadrupled.

  Fox, through his attorney, declined comment.

                                                                       "The matter you want to question Dr. Fox about is matter
                                                                       under investigation and about which he is potentially a
                                                                       witness," attorney Susan Necheles said in an email to CNN. "It
                                                                       would be inappropriate for him to speak with the press at this
                                                                       time and he will not be speaking with you."

                                                                       Monson said she has no idea if anyone at Columbia University
                                                                       ever talked to Hadden after her warning. But she had
                                                                       assumed that the institution would do something with it.

                                                                       "I thought, this is Columbia -- this is a top-tier university," she
                                                                       said. "I thought, thank heavens this is at Columbia because
     Related Article: Weinstein conviction                             they will keep this letter. They will put it in a ﬁle -- whatever ﬁle
     shows #MeToo made its mark on justice                             they keep on their doctors -- it'll be there in a prominent way.
     system                                                            It will be marked and surely in the next few years he'll get
                                                                       either verbal or written complaints and they will do something.
                                                                       There'll be an accumulation of some kind of evidence. They'll
                                                                       do something. And I, I just, I felt conﬁdent that would happen."




     Search CNN...




https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              6/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 8 of 153
                                                                           US                                        LIVE TV

                                                                         World

                                                                       Politics

                                                                      Business

                                                                       Opinion

                                                                        Health

                                                                 Entertainment

                                                                         Tech

                                                                         Style

                                                                         Travel

                                                                        Sports

                                                                        Videos

                                                                         Audio

                                                                      Coupons

                                                                      Weather

                                                                         More




                                                            FOLLOW CNN POLITICS


https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              7/8
2/17/2021              New1:20-cr-00468-RMB
                     Case  evidence reveals Columbia University
                                                        Documentwas warned OB-GYNFiled
                                                                        118-1     had sexually abused a Page
                                                                                        08/02/21        patient decades ago - CNNPolitics
                                                                                                                 9 of 153

                                                                                                                      LIVE TV


     Terms of Use       Privacy Policy     Do Not Sell My Personal Information          AdChoices    About Us   CNN Store   Newsletters

                                         Transcripts     License Footage       CNN Newsource        Sitemap



                               © 2021 Cable News Network. A Warner Media Company. All Rights Reserved.
                                                   CNN Sans ™ & © 2016 Cable News Network.




https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-invs/index.html                                              8/8
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 10 of 153




             EXHIBIT 2
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page111
                                                                  of of
                                                                     41153   1
      K9H9HADC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 20 CR 468 (RMB)
                                                Remote Telephone Conference
5
     ROBERT HADDEN,
6
                       Defendant.
7
     ------------------------------x
8
                                                    New York, N.Y.
9                                                   September 17, 2020
                                                    10:00 a.m.
10
     Before:
11
                            HON. RICHARD M. BERMAN,
12
                                                    District Judge
13

14                                  APPEARANCES

15   AUDREY STRAUSS,
          Acting United States Attorney for the
16        Southern District of New York
     MAURENE R. COMEY
17   JESSICA R. LONERGAN
     LARA POMERANTZ
18        Assistant United States Attorneys

19   WAYNE GOSNELL
     ISABELLE KIRSHNER
20        Attorneys for Defendant

21
     ALSO PRESENT:     JOHN MOSCATO, Pretrial Services
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page212
                                                                  of of
                                                                     41153    2
      K9H9HADC

1               (The Court and all parties appearing telephonically)

2               THE COURT:    You tell me who we have on the line.

3               THE DEPUTY CLERK:     Sure.   We have a number of people

4    on the line and not all of whom are identified.           However, we

5    have from the U.S. Attorney's Office AUSAs Maurene Comey,

6    Jessica Lonergan, and Lara Pomerantz.         And Ms. Lonergan will do

7    most of the speaking this morning.

8               On the defense side, we have Mr. Hadden, we have

9    Isabelle Kirshner.      We have Wayne Gosnell.      And Ms. Kirshner

10   will be doing most of the speaking for the defense.

11              We also have U.S. Pretrial Services Officer John

12   Moscato.

13              And we have the court reporter, Karen Gorlaski.

14              THE COURT:    So, we're set to go?

15              THE DEPUTY CLERK:     We are set to go, Judge.       I have

16   not asked others who have joined the call to identify

17   themselves unless you want me to.

18              THE COURT:    No.   That's fine.    The conference today is

19   open to the public and the press and just yesterday I put out a

20   notification order and also requested that the government

21   advise those persons who are -- have identified themselves as

22   victims in this case so that they can sit in on today's

23   conference and perhaps participate.         I did read the transcript

24   from the bail proceeding and arraignment before the magistrate

25   judge and I certainly noticed that the -- several victims had


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page313
                                                                  of of
                                                                     41153        3
      K9H9HADC

1    participated in that proceeding as is appropriate and if there

2    are any participating today they are most welcome in this

3    proceeding.

4              Ms. Comey, the victims have received notification from

5    me and/or you?

6              MS. LONERGAN:     Your Honor, this is Jessica Lonergan.

7              THE COURT:     OK, Jessica, go ahead.

8              MS. LONERGAN:     My apologies for speaking over my

9    colleague.

10             Yes.   We -- upon receiving the Court's directive

11   yesterday and actually prior to that as well we circulated the

12   dial-in information for this conference to the victims through

13   a variety of methods, through counsel, through the FBI.             We

14   provided the number to our victim witness coordinator and we've

15   also asked it to be posted on a web page about the case.                So

16   we've made efforts to make sure that the victims know how to

17   participate in today's conference should they wish.

18             THE COURT:     OK.   So I think then we can get started

19   from my point of view.

20             First, let me say that if you are not speaking, which

21   is going to be most of you and most of the time, it's usually

22   helpful if you mute your phone so we don't have any background

23   noise, number one.

24             And also, if you are speaking, please identify

25   yourself at the outset before your comments begin so that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page414
                                                                  of of
                                                                     41153   4
      K9H9HADC

1    court reporter can know exactly who is talking.

2              Let me say this at the outset, and I do this as a

3    matter of course in criminal cases, and that is the following.

4    Everybody should be aware, particularly the defense and the

5    government, that nothing that we say during the course of

6    today's conference and probably subsequent conferences as well,

7    nothing is intended or, in fact, accomplishes the diminution of

8    defendant's presumed innocence; that is to say, no matter what

9    we say, the cardinal rule in a criminal case is that a

10   defendant is innocent until proven guilty typically by a jury

11   or if there's some other consensual disposition.           That's it.

12   So that -- and I'm very much aware of this presumption of

13   innocence and will do everything I can to make sure that it is

14   maintained.

15             Second, I want to mention, which we've already done,

16   that I'm aware -- I'm familiar with the case in the sense that

17   I have read through the transcript of the proceedings before

18   the magistrate judge and, of course, I've read the indictment

19   and any other papers that have been submitted to me.            As you'll

20   see in a short -- in short order, there are some gaps that I'm

21   not clear about and I'm probably going to ask some of you to

22   help fill me in on background.

23             So, without any further remarks, I'd like to, number

24   one, find out where the bond and the bail conditions that were

25   established by the magistrate judge stand.          I noticed he set a


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page515
                                                                  of of
                                                                     41153      5
      K9H9HADC

1    deadline of September 19.       That's literally right around the

2    corner.   So perhaps defense counsel can enlighten me on that.

3              MS. KIRSHNER:     Yes.    Good morning, your Honor.       This

4    is Isabelle Kirshner.      How are you?

5              THE COURT:     How are you?

6              MS. KIRSHNER:     Good.    Last saw each other in March so

7    I hope you're well.

8              As your Honor -- I'm glad that you had a chance to

9    review the minutes of the bail proceeding and let me tell you

10   where we are.

11             Mr. Hadden's home.       We're in the process of putting

12   the home up to secure the bond and, obviously, both he and his

13   wife are prepared to sign the bond.

14             Unfortunately, we've had a very difficult time in

15   terms of finding other suretors and both Mr. Gosnell and I have

16   spoken to prospective suretors who are financially responsible

17   and would under other circumstances be prepared to signed a

18   bond.   What we have found is that given the publicity that has

19   been attendant to this case and the nature of the charges,

20   people who normally would have signed the bond are very

21   concerned about having their names publicly associated with

22   this matter.    One is a middle school teacher.         One is a real

23   estate broker.    And that has been the challenge.

24             And so I'm -- this is an issue we were going to bring

25   to the Court's attention.       Obviously, from our perspective the


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page616
                                                                  of of
                                                                     41153   6
      K9H9HADC

1    most important part of the bail package is that he is prepared

2    to put the home that he lives in with his wife and disabled

3    child up to secure the bond.       And I'm going to have to ask the

4    Court -- I will ask the Court to find those conditions

5    satisfactory.    We're just simply not able to find other people.

6    Each one of the people we've spoken to have been one hundred

7    percent confident that he's not going to flee and one hundred

8    percent confident that he would abide by the conditions of the

9    bond.    They just felt it was in their own family's best

10   interests, one being a school teacher and, again, one being a

11   real estate broker, that their names not be affiliated with a

12   case that has such a high profile with these kinds of

13   allegations.

14              THE COURT:    Well, so you know I understand, I guess,

15   the feeling of those people.       But it doesn't further the

16   proceeding or the case unless they sign the bond.

17              Have Mr. and Mrs. Hadden signed the bond?

18              MS. KIRSHNER:    They have not.     We had hoped to have

19   sort of everybody available but we could certainly do that

20   today.

21              THE COURT:    Well, I think that should be done

22   immediately.    I thought I remembered that the magistrate

23   judge --

24              MS. KIRSHNER:    I'm sorry.     Mr. Hadden signed the bond

25   before he left.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page717
                                                                  of of
                                                                     41153    7
      K9H9HADC

1              THE COURT:     Yes.   So then Mrs. Hadden is going to sign

2    the bond ASAP like today, right?

3              MS. KIRSHNER:     Right.    I mean my understanding all of

4    this can be done electronically and we'll make sure we get that

5    done today.    I just wanted to make sure that that was, quite

6    frankly, it would be OK.

7              THE COURT:     I'm thinking about that.       You know,

8    there's a reason that responsible people are called for and

9    it's a little disappointing that -- didn't seem to be a problem

10   when I read the transcript.

11             Does the government have any position with respect to

12   signatories to the bond?

13             MS. LONERGAN:     Yes, your Honor.      This is Jessica

14   Lonergan.

15             The first thing I want to mention is that Mr. Hadden's

16   wife has not yet been interviewed by my office.           We have been

17   waiting for some sort of communication from defense counsel.

18   She will have to be interviewed before she can sign the bond

19   and we will make all efforts to have somebody available today

20   but that's a step that has to be taken before she can sign.

21             Secondly, for the reasons that we argued at the

22   initial conference before the magistrate judge, we believe that

23   Mr. Hadden is a flight risk.       We know that the magistrate judge

24   felt that there were conditions that could be set but one of

25   the important aspects of those conditions were suretors outside


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page818
                                                                  of of
                                                                     41153    8
      K9H9HADC

1    of Mr. Hadden and his wife because Mr. Hadden has to post his

2    home and we understand that he has family obligations.             But if

3    he posts his home and then only he and his wife sign, they

4    could -- in some sense it's only a familial obligation at that

5    point, both the bond and -- and we think it's very important

6    that someone outside of Mr. Hadden's own family essentially be

7    on the hook should Mr. Hadden decide not to come to court.              And

8    it is unfortunate that the folks that defense counsel has

9    contacted to date have been unwilling to sign the bond but we

10   continue to believe that having at least one, the magistrate

11   judge required two, but at least one suretor who is not a

12   member of Mr. Hadden's family, we think that that is critical

13   to ensuring that he will return to court.

14             MS. KIRSHNER:     Your Honor, may I make -- this is

15   Isabelle Kirshner again.

16             If we could have maybe some provision where the court

17   and the government would of course know the name of the

18   suretors but that their names would not be published, I think

19   we might be able to address this issue.

20             THE COURT:     So that's an interesting suggestion and I

21   haven't had a situation like that in the past but my gut

22   reaction I would like, Ms. Kirshner, if you send me a letter

23   today outlining that and we'll give the government until

24   tomorrow to respond on that issue.         I don't have any visceral

25   reaction.   I do think, as the government points out, that it is


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
        Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMB
                             Document
                                Document
                                      118-1
                                         9 Filed
                                            Filed09/21/20
                                                  08/02/21 Page
                                                            Page919
                                                                  of of
                                                                     41153   9
      K9H9HADC

1    a very significant aspect of the bail that there be third

2    parties on that bond.      That's my feeling.      I think it's not a

3    bad suggestion.     But I have to think about it and I would like

4    you to send me a letter today asking for that arrangement if

5    that's what you want to do.

6              MS. KIRSHNER:     OK.   Thank you, Judge.

7              THE COURT:     And we'll give the government until noon

8    tomorrow to respond.

9              MS. LONERGAN:     That's fine, your Honor.

10             THE COURT:     You know, if you two want to meet and

11   confer and if there's consensus, you can send me a letter that

12   says that both sides agree that that is doable.

13             MS. KIRSHNER:     OK.   We'll talk to each other after the

14   conference, Judge.

15             THE COURT:     I would like to wrap this issue up quickly

16   and get -- make sure that all the conditions that were set by

17   the magistrate are implemented.

18             So I'm going to come --

19             MS. KIRSHNER:     Thank you, Judge.

20             THE COURT:     I'm going to come back to those conditions

21   in a minute.    And with respect to my role at this juncture in

22   ensuring that the bail conditions are satisfied is 18 U.S.C. §

23   3142, I believe it's (c)(3) which, of course, gives the

24   judicial officer the authority to amend the conditions of

25   release and to change them if circumstances warrant.


                     SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1020ofof41153      10
      K9H9HADC

1               So I'm going to come back to the specific other

2    conditions of the bond in one minute.

3               Here are some other preliminary questions that I had.

4    I was reading the papers.         I know that the defendant,

5    Mr. Hadden, of course, is -- has been a physician.               I

6    understand from the papers that he's retired.              But I'm

7    wondering, and I don't know the answer to this.               Does he still

8    hold an active medical license?          Is he still Dr. Hadden or how

9    does that work?

10              MS. KIRSHNER:      No, Judge.     Your Honor, as a result of

11   the conviction in the state he forfeited his license.                He

12   hasn't practiced medicine since 2012.

13              THE COURT:     The next question I have does relate to

14   that former conviction.        I don't quite understand what happened

15   there.   From the transcript, it appears that he was indicted by

16   New York state, by the district attorney in Manhattan.                 There

17   are sort of two proceedings, one even before that.               But let's

18   talk about the indictment that did lead to a conviction.

19              It seems as if there was a sentence or an agreement

20   that there be no jail time.         I assume, from what I've read

21   briefly, it isn't discussed in depth, that there was some sort

22   of prosecutorial issue, perhaps a Brady violation, which

23   resulted in -- that there was no jail time, a so-called

24   conditional discharge.        But I would like to know more about

25   that and what I was thinking in particular was there must be a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1121ofof41153   11
      K9H9HADC

1    transcript of the plea proceeding, because there was a plea in

2    that instance, and also of the sentencing transcript.

3               So I would hear briefly from you on that subject but

4    if nobody minds if I could take a look at both the plea and the

5    sentencing, that would be helpful.

6               MS. KIRSHNER:      OK, Judge.     What I think -- I think the

7    reason why this -- and having read the transcript to

8    understand, the reason why it was relevant for the -- I'm

9    sorry.   This is Isabelle Kirshner again.

10              The reason why this was relevant, obviously, for the

11   bail hearing was because of -- I was addressing the

12   government's assertion of risk of flight.             But let me go back a

13   little bit further because there was a little bit of strange

14   procedural history in this case that caused it to go on for a

15   longer --

16              THE COURT:     I think you alluded to it, something to

17   suggest --

18              MS. KIRSHNER:      Let me go back to sort of the

19   beginning.     I believe it was -- don't hold me a hundred percent

20   to the dates because as I've been living with this matter for a

21   long time.     I'm not a hundred percent certain of them.              In the

22   summer of, I think it was 2012, there was an allegation that

23   Dr. Hadden had abused a patient and that was a patient who

24   actually spoke at the bail proceeding.            And she had gone to the

25   police, called the police.         I did not represent him at the time


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1222ofof41153    12
      K9H9HADC

1    that he was arrested.        But there was a decision made -- there

2    was a DNA analysis done as a result of that complaint and there

3    was a decision to sort of arrest and then void that arrest.                  I

4    remember it's 2012 because I remember that it was around

5    hurricane Sandy and I was, frankly, secretly hoping that

6    evidence had gotten washed away.

7               But what had happened was that the DNA results were

8    not only not conclusive but may have pointed to the fact that

9    there were other donors that was found in the victim.

10              A period of about two years went on before Mr. Hadden

11   was indicted in the state.         But during that two-year period,

12   there were a number of civil lawsuits that were brought that

13   included some of the state -- ultimately the state's victims

14   and some other people and I don't know whether any of those

15   initial plaintiffs are the victims in this case.

16              But that case -- I believe it was in June of 2014

17   Dr. Hadden was indicted.        That case commenced.        We had a great

18   deal of litigation.       And in the state proceeding, as the Court

19   may know, it's not dissimilar to 404(b) material but it's

20   something called the Molineux hearing.            And the state attempted

21   to introduce the testimony -- I don't know, Wayne -- I think

22   fifteen additional witnesses or something like that.                And we

23   did a great deal of litigation in connection with that case.

24              We also, obviously, did all the other things that we

25   were supposed to do.       And in connection with that -- what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1323ofof41153     13
      K9H9HADC

1    happened was after the initial arrest and void of arrest,

2    Columbia Presbyterian issued a directive that Dr. Hadden not be

3    in the presence of any patient without a chaperone the entire

4    time.    And I think that period where he was continuing to

5    practice but with the presence of a chaperone the entire time

6    didn't last that long, it was a couple of weeks or a month or

7    whatever.    And then he was -- then he became retired.

8               THE COURT:     This is what year?

9               MS. KIRSHNER:      I think 2012.      Because he was arrested

10   and unarrested.      Columbia said he can't see a patient without a

11   chaperone.     And so that postarrest/unarrest chaperone period I

12   believe only lasted like a month or so, if that.

13              Wayne, is that accurate?

14              MR. GOSNELL:      Your Honor, this is Wayne Gosnell.             That

15   was from approximately June of 2012 to August of 2012.

16              MS. KIRSHNER:      All right.     So it wasn't a very long

17   period of time.      And then he retired.

18              THE COURT:     So do I take it, from what you've said

19   before, that that incident is described as an attempted rape?

20              MS. KIRSHNER:      No.   No.    No.   No.   No.    It was sexual

21   abuse.    It was not attempted rape.         Sexual abuse under New York

22   state law.

23              In any event, during that post-unarrest period to the

24   time that he stopped practicing there was at least one -- one

25   complainant who indicated that she had been abused somehow and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1424ofof41153     14
      K9H9HADC

1    there was a nurse present in the room who gave a statement to

2    Columbia Presbyterian that nothing inappropriate had occurred;

3    she had been present the entire time.

4               As part of our preparation of the case, we subpoenaed

5    Dr. Hadden's personnel record, got this whole

6    multithousand-page file, and discovered this letter that was

7    the nurse's report in his personnel file.

8               As part of the district attorney's production to us,

9    they provided his personnel file but neglected to provide that

10   one page that said nothing happened; that the nurse had

11   completely undermined the version of the events by the woman

12   who had been -- who had been examined by him in that

13   post-unarrest period, that two-month period.

14              We had a number of court appearances where I

15   specifically asked the district attorney's office if Brady

16   material existed.      And they repeatedly said it did not.             And

17   then supervisors came down and asked whether or not Brady

18   material existed.      Based on the line assistant, it did not.

19   And after Mr. Gosnell prepared a brilliant hundred-page

20   Molineux motion, we decided to engage in plea negotiations.

21              At that point the government was asking for four years

22   in custody.     And after our discussion in which we pointed out

23   what appeared to be a deliberate attempt to hide this report,

24   the prosecution agreed to a nonincarceratory sentence and that

25   was how that worked.       And so we resolved the case.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1525ofof41153   15
      K9H9HADC

1               THE COURT:     There was a plea and what sentence?

2               MS. KIRSHNER:      Conditional discharge, which is

3    basically a nonsupervised discharge from the Court.

4               THE COURT:     That really is one of the issues that I

5    was interested in, if there were any conditions attached.

6               MS. KIRSHNER:      Well, he still had to register as a sex

7    offender in New Jersey.        He doesn't reside in New York.           So he

8    still had to do that.

9               And a further condition was that he relinquish his

10   license, which he did.        So he has not practiced since 2012 when

11   he retired but he relinquished his license I think in 2016

12   maybe was when that case was resolved.

13              Wayne, is that correct?         Did we resolve it in 2016.

14              MR. GOSNELL:      I believe that's correct.

15              And your Honor, as I explained, one other aspect is

16   that the plea covered all of the allegations of the alleged

17   victims who were contained within the indictment as well as all

18   allegations relating to anyone that the state prosecutor --

19   anyone that the state prosecutor alleged was a victim both in

20   the indictment as well as part of their Molineux or 404(b)

21   application and some other individuals -- essentially anyone

22   that they knew of at the time of the plea, the plea covered all

23   of those allegations.

24              THE COURT:     Got it.

25              MS. LONERGAN:      Your Honor, this is Jessica Lonergan.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1626ofof41153     16
      K9H9HADC

1               I'm happy to answer any questions the Court has about

2    this that we can shed my light on.           But, first of all, we are

3    in possession of the state court transcripts for both the plea

4    and the sentencing proceeding and we're happy to provide those

5    to the court if that would be helpful.

6               THE COURT:     I was -- just what I was getting to.              Does

7    anybody have any objection to my reviewing -- I do think that

8    would be helpful.      So I take it the government has no

9    objection.

10              MS. KIRSHNER:      No.   We have copies as well.         And if

11   the Court wants them, the Court can have them, obviously.                   They

12   are public record.

13              MS. LONERGAN:      Your Honor, this is Jessica Lonergan

14   again.   I wanted to just slightly address one of the last

15   things that Mr. Gosnell said.

16              So what he said was that the state plea agreement, I

17   think the word he used was "covered" all of the victims who

18   were included in the indictment and any other victim that the

19   state prosecutors knew about at the time of the plea.

20              I don't know that I would have used the word

21   "covered."     It is true that the plea agreement said that the

22   state could not bring additional charges based on any of the

23   victims who were in the indictment or any of the victims

24   about -- whom they knew about at the time of the plea.

25              However, those additional victims were not covered in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1727ofof41153   17
      K9H9HADC

1    the sense that they were relevant conduct that was considered

2    by the judge at sentencing.

3               The defendant pled guilty to two counts relating to

4    two different victims, so one count per victim.               And he was

5    sentenced on each of those counts.

6               He was not sentenced from my review -- and again

7    Ms. Kirshner and Mr. Gosnell were part of that case, but from

8    our review of the sentencing transcript, he was not sentenced

9    on the entirety of the conduct known to the district attorney's

10   office at the time of sentencing, although the assistant

11   district attorney did mention, as part of sentencing, that

12   there were other victims and presented some of that information

13   to the state court.

14              So I just wanted to make sure that that was clear that

15   the defendant pled guilty just to two counts pertaining to two

16   victims.

17              MR. GOSNELL:      Your Honor --

18              THE COURT:     Hold on one second.        I'll hear from

19   defense counsel in a minute.         But I imagine that some of this

20   will be apparent when I review the transcripts.

21              But so, in any event, Jessica, if you could send those

22   over to me, I would appreciate them.

23              MS. LONERGAN:      I can.    And if the defense has no

24   objection, if it would be helpful for the Court, we would also

25   be able to provide the Court with the state court plea


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1828ofof41153      18
      K9H9HADC

1    agreement.     That's not a public document so that would be

2    something we would want the defense to consent to.               But if the

3    defense consents just in terms of educating the Court, that's

4    another document we have and could provide.

5               THE COURT:     OK.

6               MS. KIRSHNER:      Just give us an opportunity to take a

7    look at it because I haven't seen it in a long time.

8               THE COURT:     If you two, I think, are going to meet and

9    confer after today's proceeding, that's one of the issues that

10   you can talk about.       And if the defense has an objection, I'll

11   just look at the transcripts.          If they don't, I'll be happy to

12   look at the plea agreement.

13              MR. GOSNELL:      Your Honor, this is Wayne Gosnell.             Just

14   to sort of clarify what Ms. Lonergan was discussing.

15              In federal court, she's correct, that relevant

16   conduct -- if the Court is sort of considering all relevant

17   conduct, it's only considering what is before the Court.                    Plea

18   agreements and pleas in criminal cases work very differently in

19   state court.

20              Essentially what happened in this case and what

21   happens in most cases is that the prosecutors and the defense

22   come to an agreement and that is what the plea is to.                Here, we

23   had a separate plea agreement in addition to the plea which

24   specifically mentioned that -- and I, in fact, have an e-mail

25   from the supervising prosecutor in this who makes clear that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page1929ofof41153       19
      K9H9HADC

1    the plea and the sentence imposed upon Mr. Hadden by the Court

2    would be covering all crimes and incidents enumerated in the

3    Molineux agreement as well as an additional incident and he

4    would not be further prosecuted for any of those incidents.

5               The Court was well aware of that at the time of the

6    sentencing and, in fact, one of the issues that came up was, in

7    determining Mr. Hadden's level for the sex offender registry,

8    it was very clear that the Court was considering all of those

9    alleged incidents in determining what level sex offender

10   Mr. Hadden should be.

11              THE COURT:     And what level was that?

12              MR. GOSNELL:      He was the lowest level, I believe.

13              THE COURT:     OK.

14              MR. GOSNELL:      I apologize, your Honor.         I can't

15   remember if that's three or one.           Sometimes it works a little

16   differently.

17              MS. KIRSHNER:      I think he was recommending one.              I

18   just don't know what it translated to in New Jersey.

19              THE COURT:     One is the lowest in New York and a three

20   would be the highest, I believe, in New York.

21              Well, we'll figure that out.          You think it was the

22   lowest in New Jersey?

23              MS. KIRSHNER:      I know it was the lowest in New York.

24              THE COURT:     I mean in New York, yes.

25              MS. KIRSHNER:      Right.    I know it was the lowest in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2030ofof41153         20
      K9H9HADC

1    New York.    What it translated to in New Jersey, I'm not sure.

2               THE COURT:     So, is he -- is he a sex offender in both

3    New York and New Jersey?        Is that your understanding?

4               MR. GOSNELL:      I believe that's correct, your Honor.

5               THE COURT:     Fair enough.      All right.     So what I would

6    like to do then, unless anybody wanted to add something to what

7    we've said up until now, I would like to go through the

8    conditions established by the magistrate judge, and maybe this

9    is something for pretrial to present and bring me up to date on

10   where those particular conditions stand.             Are they in place?

11   Are they being adhered to?          Are some not being adhered to or

12   not in place?     One by one.

13              I think we've taken care of the bond for the moment by

14   saying that Mrs. Hadden is going to sign today and counsel is

15   going to send me a letter proposing that there be some

16   independent, so to speak, nonfamily signatories.               But I guess

17   the request is going to be that the names not be public.                    And

18   if that is the request, which it sounds like it is, Isabelle,

19   if you could provide some support for the proposition that they

20   needn't be public, if that's your position.

21              MS. KIRSHNER:      OK.   Thank you, Judge.

22              THE COURT:     Great.    So I think, Christine, you said

23   that pretrial services was on the line as well.

24              THE DEPUTY CLERK:        Yes, Judge, I did.

25              MR. MOSCATO:      Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2131ofof41153   21
      K9H9HADC

1               THE COURT:     Let me hear from pretrial services and go

2    one by one through the conditions established by the magistrate

3    judge as part of -- as part of Mr. Hadden's release.

4               MR. MOSCATO:      Yes, your Honor.      This is John Moscato

5    of the U.S. Pretrial Services.

6               So when bail was set Judge Lehrburger set the bond of

7    one million dollars to be cosigned by three financially

8    responsible persons, secured by the equity in the residence

9    located in New Jersey.

10              There's a condition that his travel be restricted to

11   the Southern and Eastern Districts of New York and the District

12   of New Jersey.      And surrender all travel documents.

13              THE COURT:     One second.      Could I just stop you there.

14   Eastern District of New York is there for what reason?                 Is

15   there a reason that people want to include the Eastern District

16   as well?    Or is it a travel issue or what?

17              MS. KIRSHNER:      No.   I think it was just sort of

18   standard conditions type of thing.

19              THE COURT:     OK.   I got it.     Got it.     Go ahead.

20              MR. MOSCATO:      So I'll continue.       So there's the

21   condition that his travel be -- I mean that he surrender his

22   travel documents and make no new applications.

23              He is subject to pretrial services supervision as

24   directed.

25              He has a condition --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2232ofof41153     22
      K9H9HADC

1               THE COURT:     Hold on.     Before you get to the next one.

2    So what is that in the real world, what does that mean in this

3    case?   What kind of supervision are you providing?

4               MR. MOSCATO:      In this case, your Honor, it's strict

5    supervision.     So he's also required to remain in his home with

6    the condition of home detention which is enforced with GPS

7    monitoring at this time.

8               THE COURT:     With certain exceptions for medical,

9    legal, religious, and shopping, as I recall?

10              MR. MOSCATO:      That's correct.      He has -- he will be

11   able to leave the house with preapproval from pretrial services

12   for those reasons, not specifically shopping, although that can

13   be arranged.     But, if he were to have a -- you know, a medical

14   appointment or a legal appointment we would enter schedules for

15   that.   And so farther hasn't been any issues with regard to him

16   being able to access pretrial services officer and to make

17   schedules as needed.

18              THE COURT:     So that's already happened; that is to

19   say, when he has, in the last ten days, sought to leave, if he

20   has sought to leave, that condition has kicked in as it were

21   and you authorized or did not authorize a particular trip

22   outside the house?

23              MR. MOSCATO:      So, your Honor, the case was transferred

24   to the Pretrial Services Office in the District of New Jersey

25   and there's an officer who is assigned the case there.                 So I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2333ofof41153      23
      K9H9HADC

1    don't know specifically if he has requested to leave in the

2    last ten days.      But that office is in contact with us and there

3    haven't been any issues with regard to scheduling.

4               THE COURT:     Would you, after this hearing, drop me a

5    note as to who that officer is and going forward perhaps we

6    could have that officer on a call like this if we have one, as

7    well as yourself.

8               MR. MOSCATO:      Yes, your Honor.      I will give you that

9    information.

10              THE COURT:     OK.   Go ahead.     Next condition.

11              MR. MOSCATO:      The next condition is mental health

12   evaluation and treatment as deemed necessary.

13              THE COURT:     So that's one I have some concerns about.

14   In reading through the papers, it strikes me that mental health

15   issues have come up a couple of times both in the pretrial

16   services report and certainly it came up in the bail hearing as

17   well.   The way I understood this -- first of all, I did

18   understand that it was in the discretion of pretrial services.

19   I have a little suggestion in that regard.             I would like to see

20   the mental health be regularized and implemented on a weekly

21   basis and I'll tell you what I mean by that in a moment.                    So I

22   read in the papers that Mr. Hadden suffers from PTSD and

23   depression somewhat and there are medications prescribed and in

24   addition -- and so he has regular, I think, teleconferences

25   with a psychiatrist with respect to that aspect of his


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2434ofof41153        24
      K9H9HADC

1    treatment.

2               There's also mention in there that he had -- maybe you

3    could -- you'll help me out.          He had been in psychological or

4    therapy counseling in any event for some period of time and

5    that had been discontinued.          And I was hoping that we make the

6    mandatory condition that it being weekly.

7               It seems to me for lots of reasons, both mentioned in

8    the pretrial services report, that there may be some mental

9    health issues here, that we implement that and not leave that

10   as a discretionary.       It seems to me it is a positive thing

11   that -- a positive resource that should be put in place.

12              MS. KIRSHNER:      Your Honor, just for the record.              He

13   did speak with his therapist yesterday by phone.

14              THE COURT:     Apart from the psychiatrist?

15              MS. KIRSHNER:      Yes.    Or psychologist.      His therapist.

16              THE COURT:     Great.     And that's a licensed therapist in

17   New Jersey?

18              MS. KIRSHNER:      Yes.

19              THE COURT:     And do you all have any objection, I would

20   like to have that as a regular mandatory condition, weekly

21   counseling?

22              MS. KIRSHNER:      I don't have any objection.          Obviously,

23   COVID has made meeting with professionals somewhat a little

24   more difficult but I think everyone would benefit if he did

25   that, so.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2535ofof41153   25
      K9H9HADC

1               THE COURT:     Great.    And so pretrial services, you can

2    work that out or in coordination with the fellow from

3    New Jersey who is doing the active supervision; is that right?

4               MR. MOSCATO:      Yes.   That's right, your Honor.          We

5    can -- I'll let the officer know to confirm his attendance in

6    treatment.

7               THE COURT:     And we're making a modification to the

8    bail conditions, a slight one.          I think that would be in

9    everybody's interests as well.

10              So, OK.    Keep going.      I think you're up to home

11   detention, perhaps.

12              MR. MOSCATO:      Yes, your Honor.      Home detention

13   enforced with GPS monitoring.

14              He is not to possess a firearm, destructive device or

15   any other dangerous weapon.

16              He is to have no contact with codefendants and/or

17   witnesses except in the presence of counsel.

18              And no unsupervised contact with minors.

19              THE COURT:     OK.   All those conditions were to be met

20   by 9/19.    I guess all the conditions of bail were to be met by

21   then.    If we can get over the issue of I guess anonymity of two

22   of the signatories for privacy reasons, if that can be

23   surmounted legally, we will make all the conditions by 9/19, I

24   think.

25              Is that right, Isabelle?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2636ofof41153   26
      K9H9HADC

1               MS. KIRSHNER:      Well, Judge, I would like a few more

2    days on the issue of the sureties just to make sure we're all

3    in place if that's OK with the Court.            I mean I know his wife

4    is available and I just don't know what anybody else's schedule

5    is given that we sort of ended our conversations fairly

6    quickly.    I think the lead process has been a little delayed

7    because of COVID.      We have counsel in New Jersey that's working

8    on it and just filing issues are difficult with the courts.                 So

9    we may have to ask the Court for a few more days on that.

10              THE COURT:     OK.   So when you send me that letter you

11   can make that request.        I am eager to get this all set and in

12   place, so.

13              MS. KIRSHNER:      No, I understand.       But he is at home.

14   He is on home detention.        He's got a bracelet on.         He's not

15   going anywhere.

16              THE COURT:     No, no, no.      I get it.     I get it.     I just,

17   you know, I like to make sure that everything is in place, that

18   people either in the case of the magistrate judge direct it, or

19   I modify it, or you all agree, I like to get it set as quickly

20   as possible.

21              MS. KIRSHNER:      I understand.

22              THE COURT:     OK.

23              We went over this briefly before but he may leave

24   for -- I think this is what you all discussed in the bail

25   hearing -- meetings with lawyers, religious service attendance,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2737ofof41153   27
      K9H9HADC

1    medical appointments, and I said shopping before because I did

2    read in the transcript that he does the household shopping and

3    that was the primary other chore I guess or undertaking that he

4    is permitted to do.

5               Did I get that right, pretrial?

6               MR. MOSCATO:      Yes, your Honor.

7               THE COURT:     And then lastly was the installation of

8    GPS monitoring.      And that is in place, I take it?

9               MR. MOSCATO:      That's correct.

10              THE COURT:     Great.    All right.     So, yep, if you could

11   get me, as I said before, the name of the person in New Jersey

12   who in addition to yourself is going to supervise the bail

13   conditions.

14              There was something else that was going to happen.

15   There was going to be a urine test.           Has that happened?

16              MR. MOSCATO:      Your Honor, I don't believe that has

17   happened.    The New Jersey office, along with our office, has

18   suspended in-person drug testing except for certain purposes

19   but, your Honor, if you need I can contact the office to have

20   them arrange to have him drug tested.

21              THE COURT:     That was in there and I think we should --

22   I think we should nail it down.          So, yes, I would appreciate it

23   if you would talk to the person in New Jersey and get that

24   straightened out.

25              And let's see.      I think that's pretty much what I have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2838ofof41153     28
      K9H9HADC

1    in mind.

2               I did have another question from -- and this is really

3    a question for the government.          In reading the bail transcript,

4    I noticed that the government was seeking remand on the basis

5    of risk of flight but not on the basis of danger to the

6    community and I think you said something about at this time or

7    something like that.

8               What is the thinking there, that there may be a

9    submission based on danger to the community at some point, or

10   you're just reserving your rights, or just curious to know.

11              MS. LONERGAN:      Yes, your Honor.       This is Jessica

12   Lonergan.

13              As I think is clear, we have an ongoing investigation,

14   including the search of a number of electronic devices that

15   were seized from the defendant's home.            And so if during that

16   search we uncover anything that changes the government's

17   position, then we would present that to the Court.               But we have

18   no new information to present to the Court at this time.

19              THE COURT:     I got you.     OK.

20              MR. GOSNELL:      Your Honor --

21              THE COURT:     I'm sorry.

22              MR. GOSNELL:      Sorry.    This is Wayne Gosnell.        I just

23   wanted to reiterated, since the government just mentioned that

24   they have ongoing searches of electronic devices that were

25   seized either from Mr. Hadden or from his home.               We identified


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page2939ofof41153   29
      K9H9HADC

1    for the government in the last conference that we expect there

2    are a lot of privileged communications and privileged documents

3    that would be contained on any of his electronic devices that

4    specifically pertain to this case and these allegations since

5    the -- because of the underlying state case and because of the

6    ongoing civil cases that undoubtedly include some of the

7    alleged victims here and certainly touch on the subject

8    matters.    So we let the government know that any sort of review

9    of any of those devices should include a conflict team and

10   should be done in consultation with us.            I just wanted to

11   reiterate that since they just mentioned that they are

12   conducting searches at the moment.

13              MS. LONERGAN:      Your Honor, this is Jessica Lonergan

14   again.    Just to clarify.      We are attuned to the privilege

15   issues.    Our searches to date precisely for that reason have

16   been only images and videos so that we do not run into anything

17   potentially privileged.        And we will work with defense counsel

18   to conduct a privilege review or a wall review.

19              What we'll need from defense counsel, but we're happy

20   to discuss with them further, is at the outset a list of names

21   and contact information for any lawyers who have represented

22   the defendant in any of their related proceedings so that we

23   can provide those names to a filter team to filter out that

24   correspondence.

25              MR. GOSNELL:      Your Honor, the search of any files on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3040ofof41153    30
      K9H9HADC

1    the computer, whether they're video or image files, could be a

2    search of privileged documents if those images or video files

3    pertain to any of the cases that were provided in conjunction

4    with those cases.      So I don't think that those searches are

5    appropriate at this time given that we haven't gone through any

6    sort of conflict review.        So the government does that obviously

7    at their peril.      But we certainly indicated on the first

8    conference, and we're reiterating it here, that any search of

9    any electronic devices should involve a conflict team and

10   should be done in consultation with us.

11              THE COURT:     Well, so we don't have to resolve that at

12   this moment.     It does relate to the last item I wanted to

13   mention which was or is the idea of a protective order and

14   discovery.     Where does that stand?        And perhaps the assistant

15   should answer that discussion.

16              MS. LONERGAN:      Yes, your Honor.       This is Jessica

17   Lonergan.    We have already started engaging with defense

18   counsel in conversations about this very issue.               We have sent

19   them a draft proposed protective order for their review and

20   comment.    We're still waiting to get any -- to get their

21   feedback on that.

22              In light of the nature of the allegations and the

23   government's interest in protecting victims' privacy, and I

24   think as we communicated to defense counsel we're going to --

25   we're starting to prepare discovery but we're not going to be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3141ofof41153   31
      K9H9HADC

1    able to produce it until we resolve the issue of the protective

2    order.

3               But I imagine that that is something that at least at

4    this point we don't need the Court to intervene and we can

5    start by conferring and hopefully reach agreement and present

6    an agreed-upon protective order for the Court's consideration.

7               In terms of discovery, at a high level, the discovery

8    will consist in part of victim medical records, materials that

9    were seized during a search of the defendant's residence,

10   including, as I just mentioned, numerous electronic devoices,

11   subpoena returns, documents from the New York City police

12   department and the district attorney's office related to the

13   prior arrest and prosecution of the defendant and telephone

14   records, among other things.

15              And the government would propose, in terms of timing,

16   30 days from the entry of the protective order for the bulk of

17   the discovery and then 90 days from that date to produce

18   responsive or identified materials from the searches, although

19   that -- it depends on, of course, the parties' discussions

20   about the privilege review and how quickly we can have those

21   discussions.     And then as, again, as I mentioned before, the

22   investigation is ongoing.         To the extent that that ongoing

23   investigation generates more discoverable material, the

24   government is, of course, aware that our discovery obligation

25   is also ongoing and will produce that material on a rolling


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3242ofof41153     32
      K9H9HADC

1    basis as we obtain it.        That is what the government would

2    propose in terms of a discovery schedule.

3               THE COURT:     So before I hear from the defense, the

4    trigger is the protective order and you're sort of in the

5    process of discussing it, one with the other, one side and the

6    other.

7               MS. LONERGAN:      That's correct, your Honor.          We have,

8    as I said, have sent a proposed -- a draft proposed protective

9    order to the defense modeled after protective orders that we've

10   used in similar cases with similar types of charges; are

11   waiting to her from them and can have a conversation with them

12   about any concerns they have and that hopefully, as I said,

13   can, within fairly short order, maybe within a week or so,

14   present to the Court an agreed-upon proposed order for the

15   Court's consideration.

16              THE COURT:     OK.   Sounds -- what is the defense's take

17   on that?

18              MS. KIRSHNER:      My take is I'm about to tell you

19   something that's going to make you very unhappy.

20              THE COURT:     Happy?

21              MS. KIRSHNER:      Unhappy.

22              THE COURT:     I'm a happy person, you know.

23              MS. KIRSHNER:      I know and I hate to make you unhappy

24   because you're a nice man and I like to make you happy.

25              The one big if, and we have already discussed this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3343ofof41153   33
      K9H9HADC

1    with the government via e-mail, is that we have not been

2    formally retained by Mr. Hadden.

3               THE COURT:     I saw that.

4               MS. KIRSHNER:      We have jumped into the breach when he

5    was arrested.     He notified the arresting officers that we were

6    his counsel and we took it upon ourselves to make sure that we

7    dealt with the bail issues and we made clear on the -- at the

8    time of the arraignment that we were appearing for those

9    purposes.

10              We hope to resolve that issue shortly but this is a

11   big case and it's a big undertaking and we're a small firm and

12   we need to make sure that our relationship in terms of

13   retention has been formalized.          And so while we're prepared to

14   deal with bail issues for him because we understand there is

15   some timeliness; if he is unable -- if we are unable to

16   formalize our relationship it may be that other counsel needs

17   to be brought in here.

18              So we are working on all these issues simultaneously

19   with each other.      We will certainly continue to work with the

20   government on the issue of bail today and try to deal with

21   that.   But, I have told the government that I am reluctant to

22   get into any sort of substantive discussions with them until we

23   have been formally retained by Mr. Hadden.

24              THE COURT:     So that's appropriate.         And when do you

25   think that issue is going to be resolved one way or the other?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3444ofof41153   34
      K9H9HADC

1               MS. KIRSHNER:      Based on our discussions this morning,

2    I believe within the next two weeks that should be resolved one

3    way or the other.

4               THE COURT:     OK.   And I take it you were suggesting

5    that I'd be unhappy if you didn't stay in the case; is that

6    right?

7               MS. KIRSHNER:      No, I wasn't -- I don't know whether

8    you're going to be happy whether I'm in the case or not but the

9    government has a plan that seems to be efficient and

10   streamlined and probably one that we would be willing to go

11   along with but I'm going to just make a little, you know, hole

12   in the road here and cause a little bit of a delay.                That's

13   all.

14              THE COURT:     I got you.     I think -- because I did see

15   in the proceeding before the magistrate judge that that -- I

16   think that's what I saw, that that issue was an open issue.

17              I encourage you to, and your client, to resolve it as

18   quickly as possible because otherwise it's just going to slow

19   things down.

20              So would you let me know as soon as that determination

21   is made as to whether you're going to remain in the case or not

22   and are you suggesting, Isabelle, that if you are in --

23   sometimes there are, you know, more than one set of people in a

24   case like this in any event.         So is that a possibility as well

25   or would it be that --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3545ofof41153   35
      K9H9HADC

1               MS. KIRSHNER:      I'm sorry.     More than one set, you mean

2    another set of lawyers?

3               THE COURT:     Yes.

4               MS. KIRSHNER:      No.    I mean it's just a question of

5    getting us into the case.         And you'll know that when we file a

6    notice of appearance.        And if it appears that we're not going

7    to be able to come to terms with Mr. Hadden about entering the

8    case, I will certainly let the Court know that immediately.

9               THE COURT:     So your point is that if you are retained

10   it will just be the current lawyers.

11              MS. KIRSHNER:      Yes.

12              THE COURT:     Although, you know, you have every right

13   to add counsel if you wish down the road.             But essentially you

14   will be Mr. Hadden's counsel through this matter.

15              MS. KIRSHNER:      That's the current plan.

16              THE COURT:     And did you have any reaction to the

17   government's timeframe; that is to say, this 30 days, 90 days

18   from the date of a protective order?

19              MS. KIRSHNER:      Again, Judge, I think it would be

20   inappropriate for us to opine on that without being his

21   lawyers.

22              THE COURT:     I got it.     I got it.     OK.

23              MS. LONERGAN:      Your Honor, this is Jessica Lonergan.

24              I would propose, once the counsel issue is worked out,

25   the government can confer with whoever is going to be defense


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3646ofof41153   36
      K9H9HADC

1    counsel and hopefully we can just submit a joint proposed

2    letter setting out a joint proposal for a discovery schedule

3    for the Court's consideration and that way we could --

4    hopefully that would be efficient and we don't have to appear

5    in front of the Court again.         And, of course, if we can't agree

6    on a schedule, then that's a different thing.              But I hope

7    everyone -- it seems like everyone -- we'll all proceed

8    reasonably and hopefully we can agree on a schedule that we

9    will then propose to the Court.

10              THE COURT:     I get it.

11              MS. KIRSHNER:      That sounds perfectly reasonable,

12   Judge.

13              THE COURT:     So what -- the last thing is what is an

14   appropriate date for us to get together again on the issues

15   that I've asked that there be some action taken, those can be

16   resolved by correspondence to the Court.             For example, that

17   counseling is in place weekly or whatever -- whatever else

18   we've discussed.      When do you think -- or what is a good time

19   for us to schedule the next conference?

20              MS. KIRSHNER:      Well, Judge if what we're just going to

21   do is inform you of whether we're in or we're out we can do

22   that in the next -- you know, in two weeks or so.

23              If you want to proceed and someone else -- look, I

24   guess the one thing I'm considering is that if for some reason

25   we're unable to be retained and Mr. Hadden requires appointed


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3747ofof41153     37
      K9H9HADC

1    counsel, I guess he needs to come back before the Court for

2    that, so.

3               THE COURT:     Yes.    So why don't I set a tentative

4    conference and we can vacate it or not as needed but for

5    about -- between two and three weeks?            How about that?       And

6    we'll either know that you're in, in which case you might --

7    both sides might ask to vacate the conference and substitute

8    another date or if you're out we'll have the conference and

9    endeavor to resolve counsel issues.

10              MS. KIRSHNER:      Right.

11              THE COURT:     Fair?

12              MS. KIRSHNER:      Yes.   I think that makes sense.

13              THE COURT:     What do we have for two to three weeks

14   out?

15              MS. LONERGAN:      That's fine for the government, your

16   Honor.

17              THE COURT:     OK.

18              MS. KIRSHNER:      That's fine.

19              THE COURT:     Good.

20              THE DEPUTY CLERK:       Judge, this is Christine.         Would

21   you like me to propose a date?

22              THE COURT:     Yes.

23              THE DEPUTY CLERK:       How is Thursday, October 22 at

24   9 a.m.?

25              THE COURT:     Does that work for both sides?           It works


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3848ofof41153    38
      K9H9HADC

1    for me.

2               MS. KIRSHNER:      That's fine, Judge.        And I suppose you

3    have no idea whether that's in person or virtual.

4               THE COURT:     I'm inclined to think that it's going to

5    be virtual and I don't know what your experience is and the

6    government's, for that matter, in SDNY for this last quarter of

7    the year but my sense is that there will be some trials first

8    on an initial basis to see how the system compatibility with

9    COVID is to be implemented.         Beyond that, I'm thinking that at

10   least on any docket most things will be virtual and

11   teleconference in this fashion if that's OK with everyone.

12              By the way, you raise a good point.            We should get

13   your feeling for whether today's conference, for example, is

14   acceptable even though it is not in person and even though it's

15   not in an SDNY courtroom.         But given the fact and the

16   conditions brought about by the COVID pandemic, this is really

17   the safest and from my point of view the wisest choice,

18   especially since we're really doing scheduling and

19   administrative matters, to proceed by teleconference, AT&T

20   teleconference.

21              Isabelle, is that OK with you and --

22              MS. KIRSHNER:      I'm in full agreement with the Court,

23   Judge.    And we waive Mr. Hadden's appearance.

24              THE COURT:     And how about the government?

25              MS. LONERGAN:      Yes, your Honor.       That is fine.      We


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page3949ofof41153   39
      K9H9HADC

1    were actually going to bring it up with you.

2               Two very quick matters.

3               Was the date that your deputy proposed, was that

4    October 22 at 9 a.m.?

5               THE COURT:     Yes.

6               MS. LONERGAN:      Your Honor, we are, of course,

7    available as we always are but one of us has a scheduling

8    conflict and so if the Court is amenable would it be possible

9    to do even the day before or the day after?              If not, we will

10   proceed as scheduled by the Court.

11              THE COURT:     I think we can probably accommodate

12   October 21.     Let's see.

13              THE DEPUTY CLERK:       Judge, the only time we have

14   available on October 21 is 12:30.

15              THE COURT:     Does that work for you?         Does that solve

16   the problem and is that agreeable to everybody?

17              MS. LONERGAN:      It does for the government, your Honor.

18              MS. KIRSHNER:      It's fine with us, Judge.

19              THE COURT:     OK.    So we're saying October 21 at 12:30.

20   And is there an issue or an application under the Speedy Trial

21   Act that takes us to that date?

22              MS. LONERGAN:      Yes, your Honor.       The government moves

23   to exclude time under the Speedy Trial Act between today and

24   October 21 to allow the defendant to workout his -- who will be

25   representing him during this case, in addition to allow the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page4050ofof41153   40
      K9H9HADC

1    parties to confer regarding the production of discovery, and to

2    begin discussing, if possible, any pretrial dispositions.

3               MS. KIRSHNER:      No objection.

4               THE COURT:     And I'm going to find also under 18 U.S.C.

5    § 3161 that the request for adjournment joined in by both sides

6    to and including October 21 is appropriate and warrants

7    exclusion of the adjourned time from speedy trial calculations.

8               I further find that the exclusion is designed to

9    prevent any possible miscarriage of justice, to facilitate

10   these proceedings, including these important preliminary issues

11   having to do with representation and preliminary organization

12   of discovery and also to guarantee effective representation of

13   and preparation by counsel for both sides.             And thus, the need

14   for exclusion and the ends of justice outweigh the interests of

15   the public and the defendant in a speedy trial pursuant to

16   18 U.S.C. § 3161(h)(7)(A)(B).

17              And then just one small point.          Ms. Kirshner, I think

18   you mentioned -- maybe you misspoke.            Mr. Hadden is on this

19   call; isn't that correct?

20              MS. KIRSHNER:      Yes, he is.

21              THE COURT:     I thought it came out that you said you

22   waive his appearance.        I think you mean --

23              MS. KIRSHNER:      I meant his in-person appearance.

24              THE COURT:     OK.   I got it.     So anybody want to add

25   anything from the government's side?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         9 Filed
                                             Filed09/21/20
                                                   08/02/21 Page
                                                             Page4151ofof41153     41
      K9H9HADC

1               MS. LONERGAN:      Nothing else from the government, your

2    Honor.   Thank you so much.

3               THE COURT:     And how about from the defense?

4               MS. KIRSHNER:      No, your Honor.      Thank you.      And we'll

5    be speaking with the government this afternoon.

6               THE COURT:     That's just great.       I know you'll probably

7    be able to clear a lot away if you do meet and confer and I

8    would appreciate that, if that comes about.

9               So I'll see you all on the 21st of October.              Thanks.

10              (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 52 of 153




             EXHIBIT 3
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 53 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 54 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 55 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 56 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 57 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 58 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 59 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 60 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 61 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 62 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 63 of 153




             EXHIBIT 4
Case 1:20-cr-00468-RMB
   Case                 Document
        1:20-cr-00468-RMB        118-1
                           Document 20 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 64
                                                           1 ofof5153
                                                                   20-cr-0468 (RMB)

                                          Clerk’s office to docket and file.




                                              10/21/2020
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    20 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 65
                                                           2 ofof5153
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    20 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 66
                                                           3 ofof5153
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    20 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 67
                                                           4 ofof5153
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    20 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 68
                                                           5 ofof5153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 69 of 153




             EXHIBIT 5
   Case
Case    1:20-cr-00468-RMB
     1:20-cr-00468-RMB     Document
                        Document    17 Filed
                                 118-1 Filed 08/02/21
                                             10/21/20 Page
                                                      Page 70
                                                           1 ofof3153

                                                     20-cr-0468 (RMB)
  Case
     Case
       1:20-cr-00468-RMB
          1:20-cr-00468-RMB
                          Document
                             Document
                                   118-1
                                      17 Filed
                                         Filed 08/02/21
                                               10/21/20 Page
                                                        Page 71
                                                             2 ofof3153




Clerk’s office to docket and file.




    10/21/2020
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    17 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 72
                                                           3 ofof3153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 73 of 153




             EXHIBIT 6
               Case
                 Case
                    1:20-cr-00468-RMB
                       1:20-cr-00468-RMBDocument
                                          Document
                                                 118-1
                                                   16 Filed
                                                       Filed 10/21/20
                                                             08/02/21 Page
                                                                      Page 174ofof11153   1
                                                                 20-cr-0468 (RMB)


           1     SUPREME COURT OF THE STATE OF NEW YORK
           2     COUNTY OF NEW YORK            PART 41
                 --------------------------------------
           3     THE PEOPLE OF THE CITY OF NEW YORK                Indict. No.
                                                                   2044/2014
           4

           5                         -VS-
           6

           7     ROBERT HADDEN, DEFENDANT                 PLEA
                 --------------------------------------
           8                            February 23, 2016
                                        100 Centre Street
           9                            New York County
         10      B E F O R E:
         11                                 HONORABLE RONALD ZWEIBEL
                                            JUSTICE OF THE SUPREME COURT
         12

         13      A P P E A R A N C E S:
         14             FOR THE PEOPLE
         15                                 Cyrus R. Vance, Jr.
                                            District Attorney
         16                                 One Hogan Place
                                            New York, New York
         17                                 By: LAURA MILLENDORF
                                                JENNIFER GAFFNEY
         18                                     AMANDA GOUN
                                            Assistant District Attorney
         19

         20             FOR THE DEFENDANT
Clerk is respectfully
          21          requested to           Clayman & Rosenberg
docket and  file.
                                             305 Madison Ave.
          22                                 New York, N.Y.
                                             By: ISABELLE KIRSHNER
         23

         24                                            AMALIA HUDSON
                                                 OFFICIAL COURT REPORTER
         25

    10/21/2020
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 275ofof11153   2

                                PROCEEDINGS

1                       THE CLERK: Calendar three, Robert Hadden
2          indictment number 2004/2014 appearance, please.
3                       MS. KIRSHNER: For Dr. Hadden, Isabelle Kirshner,
4          Clayman & Rosenberg.
5                       MS. MILLENDORF: And for The People, Good morning,
6          Your Honor, Laura Millendorf, Jennifer Gaffney,
7          G-A-F-F-N-E-Y, and Amanda Goun, G-O-U-N Good morning.
8                       THE COURT: Good morning.
9                       MS. KIRSHNER: May we approach, Your Honor?
10                      THE COURT: Sure.
11        (Discussion held off the record at the bench)
12                      MS. MILLENDORF: Your Honor, thank you, and as
13         previously discussed at the bench, the People and defense
14         counsel have reached a disposition in this matter.
15               The defendant is going to be pleading guilty to criminal
16         sexual act in the third degree under Penal Law Section 130.40
17         Sub. (1) under count three and forcible touching under Penal
18         Law Section 130.52 under count six of the indictment in full
19         satisfaction of the above captioned indictment. The
20         defendant will be sentenced to a conditional discharge and
21         will be subject to the following conditions:
22               At the time of the plea the defendant will execute a
23         written surrenderer of his New York State Medical license,
24         his license to practice medicine, which will be forwarded to
25         the Office of Profession Medical Conduct. The defendant
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 376ofof11153   3

                                PROCEEDINGS

1          agrees that he will not seek licensure in other jurisdiction
2          as a condition of this plea.
3                The defendant further waives his right to any decision
4          on any and all pending motions filed under this indictment
5          including Molineux and severances motions. The defendant
6          will further execute a written waiver of his right to appeal.
7                The People further agree that the defendant will not be
8          prosecuted for any similar crimes which are known to the
9          District Attorney's office as of on or before February 22,
10         2016. Your Honor --
11                      THE COURT: What was that last thing?
12                      MS. MILLENDORF: That the People are agreeing that
13         the defendant, after this plea, will not be prosecuted for
14         any similar crimes currently known to the District Attorney's
15         Office as of on or before February 22, 2016.
16               Prior to going on the record today. The defendant and
17         The People have signed three copies each, which we are filing
18         and serving at this time, of a written waiver of a right to,
19         appeal, a written plea agreement, and the previously agreed
20         upon -- the defendant did also sign a copy of the written
21         order from the Office of Professional Medical Conduct
22         discussing the surrenderer of his medical licensure in New
23         York and his agreement not to seek such licensure in another
24         State.
25               So we're not providing the Court with a copy of the
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 477ofof11153   4

                                PROCEEDINGS

1          O.P.M.C. agreement, but we will be providing the Court with a
2          the copy of the plea agreement in writing and a written
3          waiver of the right to appeal, and defense counsel also has
4          copies of these. I am handing those up now.
5                               (Handing)
6                Your Honor, just again memorializing further, up at the
7          bench conference, we expect today to be adjourning for the
8          opportunity for the probation record to be filed and also for
9          any victims in the case to consider the possibility of making
10         victim impact statements in accordance with the requirement
11         in the C.P.L. If any victims choose to do that, we'll notify
12         defense counsel, and then on the adjournment date. We'll
13         also be dealing with the SORA registration issue and the sex
14         offender adjudication.
15                      THE COURT: You said you're thinking about
16         requesting a probation report even though we discussed this.
17                      MS. MILLENDORF: It is the People's position that
18         the safest thing to do is to get one, and the C.P.L does
19         require it. I know --
20                      THE COURT: We certainly -- I'm certain we can get
21         one by April 5th.
22                      MS. MILLENDORF: Yes. So we would request one.
23                      THE COURT: Did we say April 5th?
24                      MS. MILLENDORF:       Yes, Your Honor.
25                      MS. KIRSHNER: Yes. Your Honor, just to further to
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 578ofof11153   5

                                PROCEEDINGS

1          add to the record, as you are aware we had an earlier
2          conversation in which the Court agreed that you would be
3          prepared to downwardly depart from the SORA calculations to
4          find Dr. Hadden a Level 1 Offender. He is relying on that
5          condition as a condition of pleading guilty today.
6                In addition, I know Ms. Millendorf is indicating that
7          the agreement indicates that he's not going to be further
8          prosecuted for crimes known to the District Attorney's Office
9          as of I believe today not yesterday. That is as of today
10         which is the 23rd.
11               Just I would like to incorporate by reference, although
12         I am not going to provide to Court, I receive an email from
13         Ms. Gaffney dated February 11, 2016 which goes to greater
14         detail as to the crimes that will be covered by the plea.
15               With that in mind, at this time I have been authorized
16         by my client to withdraw his previously entered not guilty
17         plea and allow him to enter pleas to counts three and six of
18         indictment 2044/2014 in full satisfaction of the charges
19         contained therein.
20                      THE COURT: Dr. Hadden, you've heard what your
21         lawyer, Ms. Kirshner, just stated?
22                      MR. HADDEN: Yes, sir.
23                      THE COURT: Is it your wish at this time to
24         withdraw your heretofore entered pleas of not guilty to this
25         indictment, and are you now offering to pled guilty to count
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 679ofof11153   6

                                PROCEEDINGS

1          three of the indictment, criminal sexual act in the third
2          degree and the sixth count of forcible touching in violation
3          -- in violation of Penal Law 130.52 of the criminal --
4                       MR. HADDEN: Yes, I plead guilty. Yes. That's
5          fine.
6                       THE COURT: The charge of criminal sexual act in
7          the third degree is a violation of Section 130.40 Sub. (1).
8          Dr. Hadden, how old are you?
9                       MR. HADDEN: Fifty-seven.
10                      THE COURT: Are you using drugs or medication?
11                      MR. HADDEN: My medication prescribed by --
12                      THE COURT: Does the medication affect your ability
13         to understand you are taking this plea today?
14                      MR. HADDEN: No.
15                      THE COURT:      Have you discussed this case with your
16         attorney.
17                      MR. HADDEN: Yes, I have.
18                      THE COURT: And have you had sufficient time to
19         thoroughly discuss your decision to pled guilty?
20                      MR. HADDEN: Yes, I have?
21         Q     And are you pleading guilty because you are guilty of
22    the charges?
23                      MR. HADDEN: Yes.
24                      THE COURT: You understand that by pleading guilty
25         you are waiving your constitutional rights which include your
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 780ofof11153   7

                                PROCEEDINGS

1          right to trial by jury, your right to confront witnesses
2          against you, your right to remain silent, and your right to
3          put the State to it's burden of proving your guilt beyond a
4          reasonable doubt?
5                       MR. HADDEN: Yes, Your Honor.
6                       THE COURT: You also understand that if your plea
7          of guilty is accepted by this Court, it will be exactly the
8          same as if you had been found guilty after trial of the two
9          counts of criminal sexual act in the third degree and
10         forcible touching, both felonies.
11                      MR. HADDEN: Yes, sir.
12                      THE COURT: You understand the charges you are
13         pleading guilty to, is that correct?
14                      MR. HADDEN: Yes.
15                      THE COURT: Has anyone included the Court, the
16         Assistant District Attorney, your lawyer, or anyone else
17         forced you or threatened you to enter these pleas of guilty?
18                      MR. HADDEN: No, Your Honor.
19                      THE COURT: The third count of the indictment which
20         charges you with criminal sexual act in the third degree in
21         violation of Penal Law Section 130.40 Sub. (1) alleges as
22         follows:
23               The defendant in the County of New York on or about
24         June 29, 2012 engaged in oral sexual conduct with a second
25         individual known to the grand jury who was incapable of
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 881ofof11153   8

                                PROCEEDINGS

1          consent by reason of some factor other than being less than
2          17 years old.
3                Specifically on June 29, 2012, the defendant was a
4          health care provider and during a treatment session,
5          consultation, interview, or examination, he engaged in an act
6          of oral sexual conduct against a patient for no valid medical
7          purpose. Do you admit to that charge?
8                       MR. HADDEN: Yes.
9                       THE COURT: The sixth count charges you with
10         forcible touching in violation of Penal Law Section 130.52
11         which alleges as follows:
12               The defendant in the County of New York on about May 7,
13         2012 intentionally and for no legitimate purpose forcibly
14         touched the sexual and other inmate parts of a fifth
15         individual known to the grand jury for the purpose of
16         degrading and abusing such person and for the purpose of
17         gratifying the defendant's sexual desire. Do you admit to
18         that charge?
19                      MR. HADDEN: Yes, Your Honor.
20                      THE COURT: And I'm agreeing to sentence you in
21         accordance with the plea agreement that was entered into
22         between your lawyer and the District Attorney's Office
23         whereby you will receive a three-year conditional discharge
24         with the condition you don't get into, or if you don't commit
25         any crimes within that period of time, you will not be
     Case
       Case
          1:20-cr-00468-RMB
             1:20-cr-00468-RMBDocument
                                Document
                                       118-1
                                         16 Filed
                                             Filed 10/21/20
                                                   08/02/21 Page
                                                            Page 982ofof11153   9

                                PROCEEDINGS

1          sentenced to jail.
2                You are going to be found a Level 1 SORA offender after
3          a conference that I had with your lawyer and the District
4          Attorney's Office, and the reason why I reduced this to a
5          Level 1 rather than a Level 2 was because these alleged
6          crimes were committed in your professional capacity for which
7          you will be surrendering your license and will not be
8          permitted to practice medicine in the future.
9                You also are being required to waive your right to
10         appeal. I don't remember whether it -- was it executed
11         already, the waivers of appeal?
12                      MS. MILLENDORF: It was, Your Honor. If the Court
13         could review that with the defendant.
14                      THE COURT: I just want to advise you, Dr. Hadden
15         that by waiving your right to appeal, you are waiving your
16         right to request the Appellate Division to review and to
17         reconsider the terms of this plea as well as this sentence.
18         You do, however, reserve certain limited constitutional
19         right. Do you understand that?
20                      MR. HADDEN: Yes.
21                      THE COURT: As a result of this plea you're going
22         to be required to surrender your medical license, and the
23         facts of this plea will be sent to the Office of Professional
24         Conduct, and you will also not be permitted to apply for a
25         medical license in any other state, any other state or
     Case
       Case
          1:20-cr-00468-RMB
            1:20-cr-00468-RMBDocument
                               Document
                                      118-1
                                        16 Filed
                                            Filed10/21/20
                                                  08/02/21 Page
                                                            Page10
                                                                 83ofof11
                                                                        153   10

                               PROCEEDINGS

1          jurisdiction of the United States.
2                      MS. MILLENDORF: Any other jurisdiction.
3                      THE COURT: You also will not be prosecuted for any
4          similar crimes prior to the date of February 22, 2016.
5                      MS. KIRSHNER: February 23.
6                      THE COURT: February 23rd?
7                      MS. KIRSHNER: Today's date is the 23rd.
8                      THE COURT: Today's date. Right, prior to
9          February 23, 2016. I stand corrected.
10               Is there anything else that needed to be covered by this
11         plea?
12                     MS. MILLENDORF: No, Your Honor. Thank you.
13                     MS. KIRSHNER: No, Your Honor. So April?
14                     THE COURT: And April 5th for sentence.
15               Oh, my agreement though, to gave the sentence that was
16         just placed on the record, is conditioned on three things.
17         We are going to have a probation report, so Dr. Hadden, you
18         will be required to go to Probation after you take this plea
19         today so they can prepare a presentence report.
20               The second condition is you don't get arrested or
21         charged with a crime between now and the date of sentence,
22         and the third condition is that you show up in court on the
23         day of sentence.
24                     MR. HADDEN: Okay.
25                     MS. MILLENDORF: On April 5th, morning call?
     Case
       Case
          1:20-cr-00468-RMB
            1:20-cr-00468-RMBDocument
                               Document
                                      118-1
                                        16 Filed
                                            Filed10/21/20
                                                  08/02/21 Page
                                                            Page11
                                                                 84ofof11
                                                                        153   11

                               PROCEEDINGS

1                      THE COURT: April 5th, early morning call.
2                      MS. MILLENDORF: Fine.
3                      THE CLERK: Robert Hadden, do you now consent to
4          withdraw your previously entered plea of not guilty and plead
5          guilty to one count of criminal sexual act in the third
6          degree and one count of forcible touching to satisfy
7          indictment 2044/2014. Is that your plea, sir?
8                      MR. HADDEN: Yes.
9                      THE CLERK: Adjourned to April fifth.
10                     THE COURT: Was the plea agreement all signed.
11                     MS. MILLENDORF: Yes, Your Honor.
12         *      *      *       *      *      *       *     *      *

13                            THE ABOVE IS CERTIFIED TO BE A
                              TRUE AND ACCURATE TRANSCRIPT OF
14                            THE TESTIMONY AS TAKEN BY ME.
15

16

17

18                                         AMALIA HUDSON
                                     OFFICIAL COURT REPORTER
19

20

21

22

23

24

25
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 85 of 153




             EXHIBIT 7
FILED: NEW YORK COUNTY CLERK 03/23/2015 03:39 PM                                               INDEX NO. 805131/2014
NYSCEF DOC. NO.Case
                140 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 86 of NYSCEF:
                                                                     RECEIVED  153     03/23/2015




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK


             THE PEOPLE OF THE STATE OF NEW YORK                          AFFIRMATION IN SUPPORT OF
                                                                          PEOPLE’S APPLICATION FOR AN
                                      -against-                           ORDER PERMITTING ADMISSION
                                                                          OF EVIDENCE OF PRIOR BAD
             ROBERT HADDEN,                                               ACTS AND UNCHARGED CRIMES
                                                                          OF THE DEFENDANT
                                                       Defendant.

                                                                           Indictment No.      2044/2014



                    Laura Millendorf, an attorney admitted to practice before the Courts of this State,

            affirms under penalty of perjury that:

                     1. I am an Assistant District Attorney in New York County District Attorney's

            Office and am assigned to the prosecution of the above-captioned case. As such, I am

            fully familiar with its facts.

                     2. Under Indictment Number 2044/2014, the defendant is charged with five

            felony counts of Criminal Sexual Act in the Third Degree, in violation of Penal Law

            §130.40(1), two counts of Forcible Touching, in violation of Penal Law §130.52, and two

            counts of Sexual Abuse in the Third Degree, in violation of Penal Law §130.55. This

            indictment covers conduct relating to six distinct victims.

                     3. This motion details the admissible background and context, including some

            prior bad acts, of the six victims covered in the instant indictment, and also details the

            prior bad acts and uncharged crimes relating to thirteen additional victims/witnesses.

                     4. This affirmation and attached memorandum of law are submitted upon

            information and belief, the sources of which are the record and proceedings heretofore




                                                          1
                                                                                                   SDNY_RH_00000001
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 87 of 153




had in this case; the file in this case maintained by the District Attorney’s office; and

conversations with knowledgeable parties and witnesses.

        5. This motion is made pursuant to People v. Molineux, 168 N.Y. 264 (1901),

People v. Sandoval, 34 NY2d 381 (1974), and People v. Ventimiglia, 52 N.Y.2d 350, 359

(1981), requesting that the court permit the People to:

        a. call several witnesses as described below and elicit testimony during the

            People’s direct case about certain prior bad acts of the defendant which are not

            charged in the indictment, including the facts relating thereto and any

            corroboration in the possession of these witnesses; and

        b. cross-examine the defendant, should he choose to testify, about said evidence,

            regardless of whether said evidence is deemed admissible in the People’s case

            in chief.

        6. This affirmation is submitted in support of the People’s application for an order

permitting the admission of the above-described evidence, on the People’s direct case and

also during cross-examination, for the following admissible purposes:

        a. to prove the defendant’s intent in the instant case;

        b. to prove the defendant’s motive in the instance case;

        c. to prove the absence of mistake or accident with respect to the defendant’s

            physical contact with the victims (both charged and uncharged);

        d. to rebut the defendant’s narrative that his conduct was medically necessary, and

            appropriate;




                                              2
                                                                                       SDNY_RH_00000002
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 88 of 153




        e. to rebut the defendant’s claim that the victims (charged and uncharged) are

            motivated to fabricate their allegations due to their involvement in the civil

            lawsuit;

        f. to explain why the victims (all except one) did not report these allegations to

            the police at the time the conduct occurred, why certain victims returned to

            see the defendant after sexual misconduct occurred, and to explain narrative,

            context and background;

        g. with respect to the People’s requested cross-examination of the defendant, to

            demonstrate his lack of credibility and his willingness to place his interests

            ahead of those of society.



   FACTS AND PROCEDURAL HISTORY OF THE INSTANT INDICTMENT

        7. VICTIM #1 (as charged in Count 1 of the instant indictment): Victim #1 was

the defendant’s patient between approximately 2008 and 2011. On September 27, 2011,

when Victim #1 was lying down for her exam, and after the defendant had placed a drape

over her legs so she could not see her vaginal area clearly, he contacted her clitoris with

both his tongue and his finger. No nurse was present during this patient’s physical exam

on the date of the charged conduct. In addition to the charged conduct above, the

defendant gave Victim #1 breast exams during every prenatal visit throughout her

pregnancy, even though she had no or questions or concerns relating to her breasts.

Several of these exams included repeated “double nipple-pinching and tugs,” and these

exams always occurred outside of the presence of nurses. She once confronted the

defendant about why he was conducting so many breast exams, and he stated that giving



                                              3
                                                                                        SDNY_RH_00000003
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 89 of 153




breast exams this frequently was routine pre-natal care (an assertion other doctors and

nurses within the defendant’s own practice disagree with).

       During several of her exams, he was inappropriate in different ways; for example,

immediately after the birth of her child, she awoke in the hospital to Dr. Hadden petting

her hair affectionately; during other exams, he initiated personal conversations and gave

“non-clinical” advice about sex even though she was not asking any questions or voicing

any concerns about sexual activity; he also paid her personal compliments about her

appearance. Notably, during the one pregnancy visit where this victim’s husband was

present, the defendant did not administer a breast exam and his demeanor towards her

was markedly different.

        8. VICTIM #2 (as charged in Counts 2 and 3): Victim #2 was the defendant’s

patient between approximately 2011 to 2012, during her pregnancy. During the first

charged incident involving this victim, a nurse was present in the room at the beginning

of the appointment, but the nurse left once the physical exam appeared to be finished,

leaving the victim in her robe alone with the defendant. Once the nurse left the room, the

defendant made an excuse to examine her vagina again. He instructed her to lie back

again; she complied. The defendant positioned the drape so that she could not clearly see

her vaginal area (which was also partially obstructed by her pregnant belly). She saw his

head dip below the drape and she felt his tongue make contact with her vagina. Although

she knew what she had felt, she did not want to believe that her doctor, who she

otherwise trusted, had licked her vagina; her self-doubt, fear of not being believed, and

fear of having to find a new obstetrician during her high-risk pregnancy, led her to return

for subsequent appointments.




                                            4
                                                                                    SDNY_RH_00000004
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 90 of 153




       The second charged incident relating to Victim #2 occurred during her routine

post-partum checkup; the defendant used the same method he used during the first

incident. The nurse was in the room for the physical exam, and then she left. The

defendant then made an excuse to take a “second-look,” draped the patient such that her

view of her vaginal area was obstructed, his head dipped beneath the drape and licked her

vagina again. This time, Victim #2 left immediately without waiting for the defendant to

give her the prescription she needed, refused to make another appointment as per the

defendant’s recommendation, and she informed several staff members at the practice that

she was contacting the police. She contacted the police, and disclosed to two other

civilians immediately.

       Victim #2 recalls that during her appointments with the defendant, sometimes

nurses were present during part of her exams, but they would often leave before her

appointment was complete, and nurses were never present during the defendant’s

inappropriate conduct. She also recalls that during any appointments when her male

partner was present, the defendant acted entirely appropriate and professional in his

actions and demeanor.     It was only later in pregnancy when her partner couldn’t

accompany her to appointments that the defendant’s conduct changed.

       In addition to the conduct above, in her last month of pregnancy, the defendant

checked Victim #2 for dilation with so much force that he physically lifted her off the

examining table, and the exam was much longer and more invasive than other dilation

checks she experienced. The defendant’s dilation check caused significant pain and

bleeding. Victim #2 can testify that she was checked for dilation by other doctors and

nurses, and the duration, methods, sensations and pain levels were completely different.




                                            5
                                                                                   SDNY_RH_00000005
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 91 of 153




        9. VICTIM #3 (as charged in Count 4): Victim #3 was the defendant’s patient

from the late 1990s through 2012, when the charged incident occurred. Victim #3 recalls

that the defendant frequently conducted physical exams without a nurse present. On the

date of the charged conduct, the nurse was present for the beginning of the appointment

and then left when it appeared that the defendant had completed his internal physical

exam. The defendant then made an excuse to do a second internal vaginal exam, draped

the patient so her view of her vaginal area was obstructed, and licked her vagina. Victim

#3 is not involved in the civil lawsuit.

        10. VICTIM #4 (as charged in Count 5): This patient saw the defendant twice in

2012. She had been diagnosed with HPV before becoming the defendant’s patient.

During both visits, he administered lengthy breast exams that involved nipple-pinching,

even though she only came to see him for HPV, and she saw him twice within 3 months.

During the first visit, the defendant confirmed her HPV diagnosis, and told her she

needed to return in 3 months for another exam. During her second and final visit with the

defendant, the nurse was present in the beginning, but left once it appeared that the

defendant had completed his internal vaginal exam. Once the nurse left the room, the

defendant made an excuse to do a second internal vaginal exam, draped her such that her

view of her vaginal area was obstructed, and Victim #4 then felt the defendant lick her

vagina. Immediately after he sat up, the defendant’s expression and demeanor had

changes: his eyes darted around the room rapidly, he was smirking slightly, and he began

speaking quickly and engaging in idle chatter.

        11. VICTIM #5 (as charged in Counts 6 and 7): Victim #5 was the defendant’s

patient from approximately 2007 to 2012.         During his exam on May 7, 2012, he




                                            6
                                                                                  SDNY_RH_00000006
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 92 of 153




instructed Victim #5 to stand in front of him with her gown open to the front; he rubbed

his hands up and down the sides of her body while commenting that her breasts, which

had been recently augmented, appeared “so proportional” and “went so well with [her]

waist and thighs.”     Victim #5 had complained about an internal vaginal cyst; the

defendant conducted an internal vaginal exam with a nurse present. Then, both the

defendant and nurse left the room, and Victim #5 believed the appointment was over. As

she began to get dressed, the defendant re-entered the room – he appeared nervous and

rushed, was speaking rapidly, and claimed to need to check something again.               He

instructed her to bend over the exam table with her chest on the table’s surface so he

could view her from behind. He approached her backside, grasped her buttocks, and used

his fingers to spread the cheeks of her buttocks and her labia, from the anus to the clitoris,

while grasping her buttocks and asking/advising her about sex toys. No nurse was

present in the room at this time.      She never went back to the defendant after this

encounter. In addition to the charged conduct above, on a prior date, the defendant had

rubbed her clitoris with his finger while conducting a vaginal exam.

        12. VICTIM #6 (as charged in Counts 8 and 9): Victim #6 was the defendant’s

patient in 2012, during her pregnancy. She left the practice abruptly after the charged

incident, when she was approximately 30 weeks pregnant. During her last appointment

with the defendant on July 31, 2012, the defendant commented (apropos of nothing)

about the width of her hips, started talking about her body appearance and shape, pulled

her body over to where he was sitting, and forcefully pulled her pants and underwear

down off of her body. He then grabbed her buttocks, while rotating her body around,

squeezing and grasping, “cupping and manhandling” her buttocks, hips and vagina, while




                                              7
                                                                                       SDNY_RH_00000007
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 93 of 153




talking about her body. He was not wearing gloves, and she felt his fingers in her vagina.

Shortly thereafter, he excused himself for a few minutes, and then returned with his face

red, flushed and sweaty. No nurse was in the room during this encounter.

        In addition, Victim #6 recalls the defendant initiating unprovoked and invasive

conversations about sexual activity with her husband during pregnancy, such as the

defendant telling her “I hope he [your husband] can still pleasure you,” asking her

questions about her husband’s penis size, and making unprovoked suggestions about

what sexual positions she would find pleasurable. She had never raised sexual behavior

as an issue with the defendant, and had never asked any questions about sex during

pregnancy.

        Furthermore, the defendant examined her breasts every time she visited him

during the pregnancy, although she had no breast-related questions or complaints. She

recalls the breast exams being very long, and feeling “more like fondling than

examining,” in addition to observing a happy or gratified facial expression on the

doctor’s face during the exam. Although he justified the frequent lengthy breast exams

as being part of routine pre-natal care, he once volunteered not to do the breast exam

when she questioned its medical necessity. She also recalls that he would help her

undress during the exam, and assist with her bra, rather than stepping out and allowing

her to remove her own clothes and change into a robe, as was the policy and practice of

the office.

         13. VICTIM #7: This victim was the defendant’s patient between 1996 and

approximately 2012. She saw him for routine care, and during both of her pregnancies.

He was the first gynecologist she had ever seen. She recalls that it was typical that during




                                             8
                                                                                     SDNY_RH_00000008
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 94 of 153




her appointments, nurses were not in the exam room at any point during the appointment.

During every visit she remembers, the nurses was either absent for the entire

appointment, or left the room after the physical exam appeared to be complete. Often,

this meant that the nurse left the exam room while she was still undressed and alone in

the room with the defendant. During her last two visits to Dr. Hadden, between 2010 and

2011, she recalls the following: first, she recalls that during the breast exam, the

defendant remarked about how firm her breasts were, making her uncomfortable. But

second and more significant, during his internal vaginal exam, while no nurse was

present and she was draped such that her view of her vaginal area was obstructed, she felt

the defendant place his tongue on her vagina, near her clitoris. Victim #7 is not involved

in the civil lawsuit.

         14. VICTIM #8: This victim was the defendant’s patient during her pregnancy,

between 2003 and 2004.        During numerous pre-natal visits with the defendant, she

observed through his clothing that his penis was erect and wet, in that she saw the outline

of his erect penis, and moisture coming through the fabric of his pants. On several

occasions, she recalls that his penis became erect only after he conducted an internal

vaginal exam.

        The defendant touched her clitoris on approximately three different visits. During

the first visit with this type of contact, she recalls finger-to-clitoris contact. She did not

confront him on that date. During the second visit, she recalls that it was again finger-to-

clitoris contact. She was afraid, and struggling to accept that her doctor was truly

engaging in this conduct, so she again did not confront him. Finally, on the third visit,

the defendant rubbed his fingers on top of her clitoris in a circular motion, and she




                                              9
                                                                                       SDNY_RH_00000009
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 95 of 153




confronted him. She asked him if something was wrong with her exam and asked why he

was touching her clitoris. He became visibly nervous, his face became red, he stood up

quickly and spoke rapidly about how she was done with her exam, nothing was wrong

and she could leave. She recalls that nurses were never present in the room during her

visits with him; the defendant was always unaccompanied.

        She recalls breast exams at every pre-natal visit, even though she never had any

breast-related medical questions or complaints. Further, the defendant began checking

her for dilation during her first trimester without any related medical complaints. She

saw the defendant frequently during her pregnancy because the defendant told her that

her pap smears were abnormal, and he administered numerous pap smears throughout her

pregnancy. Since going to a new OB/GYN, Victim #8 has not had an abnormal pap

smear result.

        During every appointment with the defendant, he asked her invasive sexual

questions, even though she never brought up questions or concerns about sexual activity.

These questions would include, but are not limited to, asking about how frequently she

was having sex, whether or not she was having “rough sex,” and what positions she

preferred during sexual activity. This patient had never been pregnant before. Victim #8

is not involved in the civil lawsuit.

         15. VICTIM #9: In 2002, Victim #9 saw the defendant for routine medical care.

During a routine exam, he touched her clitoris with his fingers. No nurse was present

during this conduct. She immediately confronted him. In response to her confrontation,

the defendant turned red, began acting extremely nervous, speaking rapidly, and insisted




                                           10
                                                                                 SDNY_RH_00000010
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 96 of 153




that touching her clitoris was part of a normal gynecologic exam. He also commented

about her sex life without any provocation. Victim #9 is not part of the civil lawsuit.

         16. VICTIM #10: Between 2003 and 2004, Victim #10 was diagnosed with

HPV. As a result, the defendant told her to return to see him every 3 months for follow-

up medical care. During these visits, he asked her questions about her preferred sexual

positions with her partners, her sexual preferences generally, and gave her unsolicited

advice about how men enjoy oral sex. She had not raised any questions or concerns

about sexual activity. During one of these visits, he conducted an internal vaginal exam,

and he touched her clitoris with his fingers during said vaginal exam. She did not return

to see him after this encounter, and she informed two other doctors in the medical

practice that she did not want the defendant delivering her baby. Victim #10 is not part

of the civil lawsuit.

         17. VICTIM #11: This witness worked with Dr. Hadden in the 1990s. She

started with his medical practice as a Certified Nurse Assistant and later became a

Registered Medical Assistant.     During her time as a medical assistant, Dr. Hadden

frequently requested that she be assigned to work with him. She was told by a colleague

that Dr. Hadden often watched her buttocks as she walked around the office, but at that

time, Dr. Hadden had not acted inappropriately directly to her, so she disregarded the

colleague’s warning. In 1995, she lost her job at the hospital and no longer worked with

Dr. Hadden. Shortly thereafter, she began suffering abdominal pain and needed to see a

gynecologist, so she went to Dr. Hadden. During her appointment with the defendant, he

gave her an internal vaginal physical exam while a nurse was present in the room. Then,

after the internal exam appeared to be complete, the nurse left.         Dr. Hadden then




                                             11
                                                                                     SDNY_RH_00000011
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 97 of 153




conducted an external abdominal exam, while standing against the side of her body. At

one point during this external exam, she felt warmth against her arm; she looked toward

where she felt the warm sensation, and she saw and felt his erect penis rubbing against

her arm. She immediately got up, left the office, told a secretary that Dr. Hadden was a

“pervert,” refused to pay for the visit, and walked out. Dr. Hadden had told her to

schedule another visit with him; she did not. She immediately disclosed this incident to

another nurse and friend. Victim #11 is not part of the civil lawsuit.

        18. VICTIM #12: Victim #12 was the defendant’s patient between 2006 and

2011, during three pregnancies. During her pregnancies, he gave her breast exams during

every pre-natal visit, even though her pregnancies were normal and she had no breast-

related complaints or concerns. These exams were lengthy and he often maintained eye

contact with her while handling her breasts, rather than watching his hands or her breasts.

       He frequently checked for dilation, beginning in her first trimester, even though

she had no complaints that would prompt concerns of early dilation. During these

checks, he kept his fingers inside her vagina for a lengthy period of time, and moved his

fingers around in a circular motion inside of her before withdrawing. He did not wear

gloves during these internal exams, and no nurse was present. He spoke to her frequently

about sex, always initiating the conversation, made several sexual comments about her,

gave her unsolicited sexual pointers, and drew a picture for her of two people having sex,

even though she had asked no questions that would prompt such conduct.

       During her last visit to Dr. Hadden, she was lactating and her breasts were

engorged with milk; he stood in front of her and pinched her nipples so that her

breastmilk sprayed on his face, throughout his beard, and on his pants. At this point, she




                                             12
                                                                                    SDNY_RH_00000012
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 98 of 153




observed through his pants that he had an erection. Victim #12 is not part of the civil

lawsuit.

           19. VICTIM #13: Victim #13 was the defendant’s patient between 2000 and

2001. She recalls lengthy breast exams during which the defendant would place both

hands on her breasts simultaneously, stand directly in front of her and caress her breasts

while asking her unprovoked questions about her sex life. During her last appointment

with him, he made a point of telling her that he offered preventative skin checks, and

offered to conduct a check of this sort for her. She agreed. In order to conduct his “skin

check,” he instructed her to disrobe, and walk naked from one end of the room to the

other, first walking away from him and then back towards him in the exam room. He

then instructed her to bend over naked in front of him, in such a way that he could view

her groin from behind. She did not return to see him again after this encounter. Victim

#13 is not involved in the civil lawsuit.

           20. Victim #14: Victim #14 saw the defendant only once in 2008. At the time,

she was a patient in his practice but Dr. Hadden was not her chosen physician. However,

it was common practice for a patient to be seen by another doctor from the practice if she

was close to the end of her pregnancy, because then the patient would get the opportunity

to meet other physicians on the team who might be on call when said patient went into

labor. Because of this practice, Victim #14 was seen by Dr. Hadden on this occasion.

During this visit, the defendant was rough and brusque with her. Without any warning,

he forcefully and painfully inserted his fingers into her vagina, supposedly to check for

dilation. The exam was conducted with such force that she bled significantly after the

exam.      While some bleeding is normal after a dilation check, this patient recalls




                                            13
                                                                                   SDNY_RH_00000013
  Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 99 of 153




significant bleeding, and notably, she did not experience pain or similar force from other

dilation checks from any other doctor in either of her two pregnancies.

       After this “dilation check” was complete, Victim #14 recalls the defendant

abruptly grabbing open her medical gown (open to the front), stating “has your milk

come in yet?” and then without waiting for an answer, grabbing her breast forcefully and,

according to the patient “essentially milking me.” The defendant squeezed her breast

until colostrum emerged, then immediately said he was done and exited the room.

Notably, she had not made any breast-related complaints, there was no history of breast-

related medical concerns, and no other doctor handled her breasts like this in either of her

two pregnancies.    In fact, when she returned to her chosen physician (one of the

defendant’s colleagues) and reported the defendant’s conduct, this physician expressed

shock at this conduct and stated that this was not protocol or standard medical treatment.

Victim #14 is not involved in the civil lawsuit.

        21. Victim #15: Victim #15 was the defendant’s patient from approximately

2004 through 2007. She saw the defendant during her pregnancy, and had only been to a

gynecologist twice before starting to see Dr. Hadden. The defendant gave her breast

exams during every visit during her pregnancy, even at the end of her pregnancy when

she was seeing him every week. She recalls that the exams “didn’t feel medical,” in that

he had her stand before him while naked, the exam itself was lengthy, no nurse was

present in the room, he would maintain eye contact with her while handling her breasts,

and he would always squeeze her nipples. At least once, he told a dirty joke while she

was naked. He asked her about the sexual positions she had used to conceive her child,

and implied that he was asking because of implications for the child’s gender. She recalls




                                             14
                                                                                     SDNY_RH_00000014
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 100 of 153




feeling nervous and anxious during these exams, and would be able to testify how her

exams with other doctors have been shorter, different, and more medical in nature.

       Victim #15 does not recall a nurse ever being in the room during her

appointments with the defendant. When she was at full term in her pregnancy, he

conducted a “rough internal exam” to “jump-start” her labor. She had three subsequent

pregnancies after the pregnancy where she was seen by Dr. Hadden, and she can testify

that she has not experienced any internal exam as painful, lengthy or invasive as the

defendant’s exams.

       Notably, the defendant would not engage in any of this conduct when Victim

#15’s husband was present. He would not examine her breasts, ask about sexual behavior

or positions, have her stand naked in the exam room, or tell dirty jokes. When her

husband was present, she describes the defendant as brief and professional, and not

engaging in any of the inappropriate or unusual behavior as described above.

       She saw the defendant during her first pregnancy, and had only ever been to a

gynecologist twice before seeing him. It was only when she moved out of the city and

started seeing a new OB/GYN that her suspicions and discomfort were confirmed as

improper conduct, and outside the scope of legitimate medical treatment. Victim #15 is

not involved in the civil lawsuit.

        22. Victim #16: Victim #16 was the defendant’s patient during two pregnancies.

She does not recall anything inappropriate during her pregnancies. However, after her

second pregnancy, she returned to Dr. Hadden for a routine post-partum visit. During

this visit, he conducted an unusually lengthy breast exam, even though she had not asked

about her breasts or breastfeeding, and had no breast-related complaints. The defendant




                                           15
                                                                                     SDNY_RH_00000015
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 101 of 153




squeezed her breasts for a few minutes, such a lengthy period of time that Victim #16

became extremely uncomfortable. Dr. Hadden then stated that he wanted to see the

breastmilk come out of her breasts, and he asked her to squeeze the breasts repeatedly

while he watched the milk emerge from her breasts. The defendant then asked her to

disrobe, and asked her to stand naked in the exam room while he gazed up and down at

her body, explaining that he “wanted to see how much baby weight you’ve lost.” There

was no nurse present during any part of this exam. She did not return to see him after this

visit. Victim #16 is not involved in the civil lawsuit.

         23. Victim #17: Victim #17 was the defendant’s patient between approximately

2004 and 2005. During one appointment, the defendant entered the room, told her to lie

back, and then rather than instruct her verbally to adjust her body on the exam table, he

abruptly reached up her gown, grabbed her buttocks, and pulled her body down by her

buttocks.    He also questioned her extensively about her sexual history, including

questions about her orgasms, history and preference of sexual positions, asked if she had

ever had a threesome. She had not raised any questions or concerns about sexual activity.

He appeared to be getting personal (or sexual) gratification from this conversation; he

had darkened his office lights and was sitting on the edge of his seat while asking these

questions, and his facial expression showed enjoyment. She told her husband and mother

about this conduct, and never went to see the defendant again. Victim #17 is not part of

the civil lawsuit.

         24. Victim #18: Victim #18 was the defendant’s patient during three pregnancies,

with her final baby born in 2010. During these appointments, the defendant routinely

asked questions about her sexual behavior and habits, including attempting to discuss her




                                             16
                                                                                    SDNY_RH_00000016
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 102 of 153




orgasms, even though she raised no concerns or questions about sexual activity. He also

undressed her during the appointment, rather than allowing her to undress herself and put

on a robe beforehand; undressing a patient is not the protocol of the hospital or the

defendant’s medical practice. During her third pregnancy (although not before), he

routinely examined her without a nurse present. During the periods when she was

breastfeeding, he repeatedly squeezed her nipples during appointments until milk sprayed

out. Finally, during her last appointment with the defendant, he asked her to move

upwards on the exam table to prepare for the internal exam, and when she did so, he

lightly slapped her buttocks. Victim #18 is not part of the civil lawsuit.

        25. Witness #19: This witness was a nurse who worked with the defendant in the

1990s. This witness recalls a disturbing incident that she observed in the Audubon Clinic

in Washington Heights between 1993 and 1994. As a medical assistant, one of her

responsibilities was to accompany and assist the doctor during exams. When the physical

exam appeared to be completed, she (like many nurses with whom we have spoken)

would often leave the room so the doctor could speak with the patient or otherwise finish

the appointment.

       In this incident, Witness #19 was in the room with Dr. Hadden during a physical

exam of a clinic patient. This patient was fairly young and spoke only Spanish. When

the defendant sat up and removed his gloves after doing an internal vaginal exam, she

believed his physical exam of the patient was complete, so at that point, she left the room.

When she got outside, she realized that she had left her stethoscope inside the exam

room, so she returned. She knocked quietly and, without waiting for a response, pushed

the door open. Neither the defendant nor the patient had heard her knock or re-enter.




                                             17
                                                                                     SDNY_RH_00000017
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 103 of 153




She witnessed Dr. Hadden sitting at the base of the patient’s body, beneath the drape that

covered the patient’s naked genitals. His eyes were fully closed, his face was “red and

tight,” and she saw his arm and shoulder moving in an up-and-down, back-and-forth,

motion underneath the sheet where his hands would have been in contact with the

patient’s vagina. She was startled and alarmed, so she quietly backed out of the exam

room for a moment and then knocked loudly on the exam room door to make sure the

defendant would hear. Upon this knock, Dr. Hadden jumped back and away from the

patient; when Witness #19 entered the room, he made no mention of what he had been

doing moments before, and acted as if nothing had happened after the nurse left the room.

She recalls the patient leaving the clinic looking down and refusing to make eye contact.

She reported this conduct immediately to two different supervisors, but both supervisors

merely told her to just “stay with your doctor.”



                      TYPES OF FACTUAL EVIDENCE THE
                    PEOPLE SEEK TO INTRODUCE AT TRIAL

        26. It is not only the obvious sexual misconduct that the People seek to introduce

at trial as relevant and probative evidence. There are several categories of relevant,

probative, and admissible evidence described above that the People seek to elicit at trial.

        27. Notably, many of the defendant’s acts described above are not crimes, and

some are not even bad acts. The People submit that testimony about those acts should be

presumptively admissible. The People have included these facts herein, even when they

are not prior bad acts or crimes, to provide narrative and context for the Court, and to

give a fuller picture of the potential testimony of each of our proposed witnesses.




                                             18
                                                                                      SDNY_RH_00000018
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 104 of 153




        28. The People seek to elicit testimony from the above-listed witnesses in the

following categories:

        29. Sexual contact: this includes hand-to-genital contact, mouth-to-genital

contact, penis-to-patient contact, or any physical contact for which there could be no

reasonable medical justification;

        30. Medically unnecessary physical contact: this includes physical contact

made by the defendant towards his patients during exams that he disguised as appropriate

medical contact, but was, in fact, for sexual gratification. For example (although not an

exhaustive list), we seek to elicit testimony from the facts described above regarding

unnecessary breast exams, unnecessary dilation checks, undressing his patients, hair-

petting, buttock-grabbing, and body-rubbing.

       Notably, the defendant may dispute the necessity or propriety of these actions.

However, the People submit that if the defendant believes these actions were medically

necessary and/or proper, that would affect the weight, not the admissibility, of said

proposed evidence. The defendant can cross-examine any of the People’s witnesses

about these acts and can present an expert if necessary to try and establish the medical

legitimacy of the elicited conduct.

        31. Medically unnecessary non-physical conduct: this includes inappropriate

and medically unnecessary instructions, such as instructing a patient to strut around the

room naked and bend over for a “skin check,” and would also include inappropriate

sexual questioning and commentary, such as personal comments made about a patient’s

body or unprovoked questions about a patient’s orgasms or her husband’s penis-size.




                                           19
                                                                                  SDNY_RH_00000019
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 105 of 153




       Should the defendant dispute the medical necessity or propriety of this conduct,

we again submit that this goes to the weight, not the admissibility, of this evidence.

        32. The defendant’s methods: this includes testimony from witnesses about how

the defendant accomplished his crimes, such as performing exams outside of the presence

of nurses, waiting until nurses left the room to make excuses to “re-examine” patients,

and draping patients before abusing them so that their view of their vaginal area would be

obstructed.

        33. Behavior, reactions and demeanor: this includes testimony from witnesses

about the fact that the defendant acted and performed medical exams completely

differently when patients were accompanied by their partner. This would also include

testimony about the defendant’s behavior, facial expressions, rapid speech and altered

demeanor after his sexual misconduct, or after being confronted about misconduct (for

example, when a patient confronted him about why he had touched her clitoris).

        34. Non-involvement in the civil lawsuit: this includes testimony from the many

above-listed victims about the fact that they are not a plaintiff or otherwise involved in

the pending civil litigation against the defendant.

        35. Non-reporting: this includes testimony from the above-listed victims and

witnesses about whether they disclosed their experiences and to whom, and if they did

not report to the police, why they did not report.




                                             20
                                                                                         SDNY_RH_00000020
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 106 of 153




                                  LEGAL ARGUMENT

           OVERALL LEGAL STANDARD AND REASONING FOR ADMITTING
                           MOLINEUX EVIDENCE

        36. Where evidence of a defendant’s prior bad acts are probative of an element

charged in the instant case, the evidence may be admitted at trial. People v. Ventimiglia, 52

N.Y.2d 350, 359 (1981); People v. Vails, 43 N.Y.2d 364 (1977). The Court of Appeals

delineated the prevailing standard for the admissibility of such evidence in People v.

Molineux, 168 N.Y. 264 (1901). The court established five circumstances as examples of

when evidence of prior bad acts may be admitted. Specifically, evidence may be admitted

when relevant to the defendant’s: (1) intent, (2) motive, (3) absence of mistake or accident,

(4) common scheme or plan, or (5) identity. Id. at 292. These five circumstances are not,

however, exhaustive of the permissible reasons for which evidence of prior bad acts may be

admitted. Id. at 293; People v. Carter, 77 N.Y.2d 95 (1990). Indeed, they are merely a few

of a large variety of reasons, other than to prove a general criminal disposition, for which

such evidence may be admitted. See, e.g., Vails, 43 N.Y.2d at 368 (evidence of prior crimes

and bad acts may be admitted where it is “inextricably interwoven” into the facts of the

crime charged); People v. Jackson, 39 N.Y.2d 64, 67-68 (1976) (permitting evidence of

prior bad acts to establish that defendants acted in concert); People v. Rhodes, 91 A.D. 3d

1185 (3d Dept. 2012) (permitting evidence of prior “grooming” behavior to prove motive

and provide background information).

        37. Significantly here, Molineux evidence may also be admitted to refute a

defendant’s misleading contentions at trial, or rebut the defendant’s assertion that the

allegations against him are incredible. People v. Vega, 3 A.D.3d 239 (1st Dept. 2004)

(prior crime evidence admissible to refute a defendant’s misleading contentions bearing


                                             21
                                                                                      SDNY_RH_00000021
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 107 of 153




on his guilt or innocence…”, citing People v. Rojas, 97 N.Y. 2d 32, 38 (2001)); People v.

Luck, 294 A.D.2d 618 (3rd Dept. 2002); People v. Acosta, 180 A.D.2d 505 (1st Dept.

1992); People v. Dorm, 47 A.D.3d 503 (1st Dept. 2008).

        38. The New York State Court of Appeals has held that admission of evidence of

uncharged crimes and prior bad acts is “especially warranted” where “the crime charged has

occurred in the privacy of the home and the facts are not easily unraveled.” People v.

Henson, 33 N.Y.2d 63, 72 (1973). While the crimes charged in this case did not occur in the

privacy of a home, we submit that the privacy and secrecy of a doctor’s office is analogous

to a home.    As further explained below, the private setting for these crimes directly

contributed to the defendant’s ability to get away with his crimes for so long, because his

victims could not have known about the existence of other victims, feared that nobody

would believe their disclosures, and had been abused by someone in a position of trust and

power over them. See below, pages 34-38. In Henson and the cases that follow, the Court

of Appeals intended to distinguish between crimes that occur in public in front of potential

eye-witnesses or surveillance systems, and crimes that occur in privacy with few witnesses,

circumstantial evidence, and complex interpersonal dynamics at play. This case certainly

falls into the latter category. We further submit that the facts of this case are complex,

highly unusual and “not easily unraveled,” and anything to aid the jury in sorting through

the unusual evidence they will hear would be favorable.

        39. Moreover, any prejudicial effect of this evidence will be outweighed by the

probative value, given the unusual and difficult-to-unravel nature of the facts of this case.

Evidence of an uncharged bad act by a defendant should be admitted if it is offered for

any relevant purpose…unless its probative value is outweighed by the danger of undue




                                             22
                                                                                      SDNY_RH_00000022
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 108 of 153




prejudice. See People v. Alvino 71 N.Y.2d 233 (1987). People v. Till, 87 N.Y. 2d 835,

836 (1995); People v. Ventimiglia, 52 N.Y. 2d 350, 359-360 (1981). “There is no litmus

paper test for determining when the probative value of the evidence outweighs its

potential for prejudice.” Ventimiglia, at 359-60 (1981).

        40. The evidence that the People seek to admit is highly probative of (i) the

defendant’s criminal intent, (ii) his motive, (iii) absence of mistake or accident with respect

to his physical contact with his victims, (iv) to rebut the defendant’s contentions that his

conduct was medically necessary or appropriate, (v) to rebut the defendant’s claim that the

claims are fabricated and that the victims are motivated to fabricate their allegations due to

their involvement in the civil lawsuit, and (vi) the victims’ state of mind: to explain why

most of the defendant’s victims did not report their allegations to the police, why some

victims returned to see him after inappropriate conduct began, and to provide narrative,

context and background.

        41. There are six distinct victims covered in the instant indictment. We are seeking

to elicit testimony from those victims and from thirteen additional victims. The defendant

may complain that the sheer quantity of proposed evidence against him is prejudicial.

However, the fact that there is a great quantity of admissible and probative evidence does

not render that evidence inadmissible. See Alvino at 245. Finally, any prejudice to the

defendant can be mitigated by legal instructions limiting the purposes for which the jury

may consider this probative evidence.




                                              23
                                                                                        SDNY_RH_00000023
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 109 of 153




 Evidence of the Defendant’s Prior Bad Acts and Uncharged Crimes Should be Admissible
                         to Demonstrate the Defendant’s Intent

        42. Evidence of the defendant’s prior bad acts may be permitted at trial where it is

probative of the defendant’s intent. Molineux at 293. The Court of Appeals has explained

the rationale for allowing such evidence: “[t]he theory is that the more often the act

constituting the crime has been done, the less the likelihood that it could have been done

innocently, as if by chance.” People v. Ingram, 71 N.Y.2d 474, 480 (1988); See Also

People v. Bagorzy, 522 N.Y.S.2d 848 (1987). The Molineux court noted that in many cases

intent can be difficult to infer “except by evidence of successive repetitions of the act.”

Molineux, 298.

        43. Courts have also permitted testimony from victims whose crimes are not

covered in the instant indictment to help prove the defendant’s intent to commit crimes

against the victims in the instant case. In People v. Nowlin, 297 A.D.2d 554 (1st Dept.,

2002), the defendant was charged with sexually abusing two boys. When the defense

contended at trial that the charged touching was “the inadvertent result of horseplay,” the

Court permitted the People to admit testimony of two prior victims of the defendant.

Similarly in the instant case, the evidence of prior conduct towards the “uncharged”

witnesses listed above is important to help the jury interpret the defendant’s intent and

actions towards his victims whose crimes are covered in the instant indictment.

        44. Here, the People must prove beyond a reasonable doubt that when the

defendant squeezed and grabbed the sexual and intimate parts of Victims #5 and #6, he

did so with criminal intent. There has already been a great deal of argument about

whether the defendant had criminal intent when he administered lengthy, frequent and

invasive breast exams to the victims covered in the charged indictment. The defendant


                                             24
                                                                                     SDNY_RH_00000024
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 110 of 153




has already made clear, in written motions and on the record, that he intends to argue that

any physical contact with his patients was medically legitimate, necessary and

appropriate. This is not a case where he will admit to inappropriate conduct and then

raise an affirmative defense. In other words, while the defendant does not have to

commit to a trial strategy, it is clear that he intends to argue that he had no criminal

intent.

          45. The Courts have repeatedly admitted evidence of “successive repetitions” of

an act to help clarify a defendant’s criminal intent in the instant case. See Molineux at

298. Here, for example, Victim #5 and #6 (among others) will testify that the defendant

grabbed her sexual and intimate parts while talking about sex toys, sexual positions, or

while making comments about her body. The defendant will contend either that these

allegations are fabricated or that he had no criminal intent when engaging in this conduct.

The People should be permitted to demonstrate the defendant’s criminal intent by

introducing evidence of his “successive repetitions” of repeatedly grabbing the buttocks

of other victims during medical exams, administering unnecessary and invasive breast

exams, raising inappropriate sexual topics of conversation with other patients, and of

course, touching the sexual and intimate parts of other women. Introducing evidence of

these “successive repetitions” will clarify for a jury the plausibility (or lack thereof) of

the defendant’s claim that he touched a victim’s vagina or clitoris with innocent (or

medical) intent.     Similarly, introducing such prior bad act evidence would help

demonstrate the defendant’s criminal intent relating to the charged oral sexual contact.

          46. Furthermore, it is the People’s theory that the defendant intentionally waited

to commit his crimes until nurses were not in the room, and until husbands or partners




                                             25
                                                                                     SDNY_RH_00000025
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 111 of 153




were not present. It is also our position that the defendant intentionally draped these

women in such a way that the view of their vaginal area would be most obstructed, so he

could more easily commit and get away with his abuse. It is our theory that these crimes

were often pre-meditated, and that his intent was formed over time as he groomed his

victims, and tested the waters with certain victims over time. The People hope to present

these theories about the defendant’s criminal intent to the jury with enough context that

the jury can properly evaluate their credibility and plausibility. In order to do so, the jury

should be permitted to hear the context of the defendant’s prior uncharged crimes and bad

acts.

        47. Finally, eliciting testimony about the defendant’s demeanor, behavior and

reactions during prior incidents of misconduct would be probative to demonstrate the

defendant’s consciousness of guilt with respect to the charged crimes. Specifically, the

victims covered by the instant indictment will testify about the defendant’s demeanor,

behavior and reactions while committing his crimes or when confronted about his

behavior. They will also testify about the differences between how the defendant acted

when witnesses were present or absent (i.e. nurses or partners). Many of the additional

victims not covered by the indictment have similar testimony to provide. Testimony

about the defendant’s demeanor, behavior and reactions during these prior incidents

would corroborate the defendant’s consciousness of guilt and criminal intent in the

charged crimes.

        48. It is important to note that the sought testimony is corroboration of the

People’s victims’ testimony, not impermissible bolstering. The People are entitled to

reinforce a witness' credibility with corroborative evidence: it is only impermissible for the




                                             26
                                                                                       SDNY_RH_00000026
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 112 of 153




prosecutor to bolster the credibility of a witness by vouching for the witness, see People v.

Lovello, 1 N.Y.2d 436 (1956). Nothing prevents the People from strengthening a witness'

credibility through other, unobjectionable evidence.


     Evidence of the Defendant’s Prior Bad Acts and Uncharged Crimes Should Be
                  Admissible to Demonstrate the Defendant’s Motive

        49. Evidence of prior bad acts is admissible where it tends to substantiate the

defendant’s motive to commit the instant crime. Molineux, at 293. The First Department

has repeatedly upheld the admission of uncharged conduct to show a defendant’s motive

where the prior acts shed light on why the defendant committed the instant crime. See, e.g.,

People v. Edwards, 295 A.D.2d 270 (1st Dept. 2002) (in a slashing case, prior slashing

admissible to show motive of gang initiation); People v. Walker, 293 A.D.2d 411 (1st Dept.

2002) (in case of defendant stabbing current girlfriend, admission of prior stabbings of prior

girlfriends); People v. Ko, 304 A.D.2d 451 (1st Dept. 2003) (in case of defendant murdering

an ex-girlfriend to impress a new girlfriend, prior attack on different girlfriend to impress a

girlfriend was admissible); People v. Doyle, 48 A.D.3d 961 (3d Dept. 2008) (in case of

murdering current girlfriend, similar conduct towards two earlier, different victims

admissible to show motive). The Third Department also recently permitted evidence of

prior uncharged “grooming” behavior in a sexual abuse case to prove the defendant’s

motive in the instant case. People v. Rhodes, 91 A.D. 3d 1185 (3d Dept. 2012)

        50. In this case, it is clearly the People’s theory that the defendant was motivated

to abuse and otherwise violate his patients for his own sexual gratification. For the

crimes related to Victim 5 and 6, proving such motive is statutorily required, but the

People seek to establish this motive for all crimes charged in the instant indictment, and




                                              27
                                                                                        SDNY_RH_00000027
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 113 of 153




for all conduct relating to the charged victims. The defendant has already made clear, on

and off the record, that he will contest any suggestion of nefarious motives in his doctor-

patient interactions. Motive will be a significant point of contention during this trial;

therefore, evidence of the defendant’s prior bad acts and uncharged crimes will be

particularly probative here.

        51.     For example, admitting testimony from his prior victims that he had

erections during medical exams would be admissible, relevant and probative evidence of his

sexual motive during the instant crimes. Admitting testimony from his victims (charged and

uncharged) about the apparent pleasure he gained from asking invasive sexual questions

would demonstrate his motive of sexual gratification in the instant crimes where he was

asking similar questions to his victims.

        52. Determination of the motives underlying another individual’s conduct are often

difficult to discern, especially here where a jury may be skeptical of such shocking

allegations against a prestigious and respected medical professional. Understanding this

difficulty, courts in New York have a long history of allowing evidence of prior crimes

where they tend to substantiate the defendant’s motive. We ask the Court to permit the

People to elicit testimony in all factual categories listed above in order to demonstrate the

defendant’s motives in the instant case.


              Evidence of the Defendant’s Prior Bad Acts Should be Admissible
                    at Trial to Rebut the Defense of Mistake or Accident

        53. Evidence of the defendant’s prior bad acts is admissible where it rebuts the

defendant’s assertion of mistake or accident. The New York State Court of Appeals and

First Department have reasoned that the defendant should not be able to assert a defense of




                                             28
                                                                                      SDNY_RH_00000028
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 114 of 153




mistake or accident if such a defense would be unbelievable when viewed in context of the

defendant’s prior bad acts. See People v. Henson, 33 N.Y.2d 63 (1973) (particularly

appropriate to admit evidence of past similar abuses when the defendant asserts a mistake or

accident defense).

        54. In admitting this type of evidence, the Court of Appeals has rejected objections

that this evidence is designed to show the defendant’s propensity to commit crimes.

Rebutting accident or mistake is a “well-established exception,” and especially warranted in

cases “where the crime charged has occurred in the privacy of the home and the facts are

not easily unraveled.” Henson at 72. In Henson, the Court admitted prior crimes or bad

acts evidence against abusive parents who killed their son and then asserted a defense of

accidental death. The Court held that evidence of their previous abusive conduct was

probative and properly admissible because “the credibility of the ‘accident’ explanation

diminishes as the instances of similar alleged ‘accidental’ injury increase.” Id. Notably,

such evidence may also be admitted to refute a defendant’s contentions at trial, or rebut

the defendant’s assertion that the allegations against him are incredible. People v. Rojas,

97 N.Y. 2d 32, 38 (2001); People v. Luck, 294 A.D.2d 618 (3rd Dept. 2002); See Also

People v. Acosta, 180 A.D.2d 505 (1st Dept. 1992); People v. Dorm, 47 A.D.3d 503 (1st

Dept. 2008).

        55. Here, there are several instances of the defendant’s conduct where he may

assert mistake or accident, and he has already stated that certain charges against him are

incredible. See, e.g. Defense Motion For Disclosure of Medical Records, p. 5. Even if

the defendant does not explicitly assert mistake or accident at trial, the People must




                                            29
                                                                                     SDNY_RH_00000029
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 115 of 153




overcome any jury questions in this area and prove beyond a reasonable doubt that any

crimes committed in this case were intentional.

        56. Surely, the defendant will not assert mistakenly or accidentally touching a

vagina with his tongue. But several victims (charged and uncharged) have accused him

of touching their clitoris with his finger(s) while conducting a vaginal exam, several

victims have accused him of spraying their breastmilk on his body or otherwise

inappropriately, and several victims have accused him of being overly rough or invasive

during dilation checks. These allegations are susceptible to a defense claim of mistake or

accident, and the People should be permitted to present testimonial evidence of other

instances of similar allegations, precisely because of the reasoning articulated by the

Henson Court: “the credibility of the ‘accident’ explanation diminishes as the instances of

similar alleged ‘accidental’ injury increase.” Henson at 72. To put it simply, if just one

woman alleged that her doctor stimulated her clitoris with his finger during an exam, and

the doctor claimed he had touched her mistakenly or accidentally, a jury might

reasonably find that claim credible. But a jury will likely (and should) evaluate the

credibility of the “accidental touching” claim differently if viewed in the context of

several similar prior allegations. The jury should have the opportunity to decide whether

any claims of mistake or accident are credible in a factually accurate context.



 Evidence of the Defendant’s Prior Bad Acts and Uncharged Crimes Should be Admissible
    to Rebut the Defendant’s Narrative that his Conduct was Medically Necessary and
                                       Appropriate

       57. Testimony about prior uncharged crimes and bad acts in this case would be

probative to refute the defendant’s misleading and false contentions about his conduct with




                                             30
                                                                                     SDNY_RH_00000030
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 116 of 153




his victims. The First Department had endorsed use of Molineux evidence for this purpose.

In People v. Vega, a defendant claimed that he had returned home to find his wife’s body in

the back bedroom, and then made several false and deliberately misleading claims in order

to derail the investigation. People v. Vega, 3 A.D.3d 239 (1st Dept 2004). In affirming the

trial court’s decision to admit evidence about the defendant’s past abuse towards his wife,

contradicting the defendant’s assertions, the Court stated that “the Court of Appeals has

recently emphasized that not all prior crime evidence, to be admissible, need pass through

the Molineux prism: it may be introduced to refute a defendant’s misleading contentions

bearing on his guilt or innocence. Vega, at 247 (citing People v. Rojas, 97 N.Y.2d 32, 38

(2001)).

        58. The Courts have endorsed admission of prior uncharged crimes evidence to

undermine unreasonable claims or implausible assertions. See, e.g. People v. Rojas, 97

N.Y. 2d 32, 38 (2001); People v. Luck, 294 A.D.2d 618 (3rd Dept. 2002); People v.

Acosta, 180 A.D.2d 505 (1st Dept. 1992); People v. Dorm, 47 A.D.3d 503 (1st Dept.

2008). In other words, the defendant should not be permitted to make assertions that might

seem credible in a vacuum only because he is relying on the jury hearing these claims in a

vacuum. This defendant, a prominent and no-doubt highly intelligent physician, can surely

derive medically plausible reasons for some of his behavior the six charged victims covered

will describe. In fact, the defendant has already claimed, on and off the record, that breast

exams he administered were given for legitimate medical reasons. Similarly, he has claimed

that he asked patients invasive sexual questions because they raised questions or concerns

about their sexual activities. He recently moved for full disclosure of victims’ medical

records precisely to be able to search for these kinds of assertions.




                                               31
                                                                                        SDNY_RH_00000031
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 117 of 153




        59. It is the People’s position that these assertions are simply not true. The People

submit that the defendant is attempting to mislead the jury by finding any loosely plausible

explanation that could account for a victim’s allegation against him. Our position is not one

of prosecutorial zeal, but from interviews with dozens of witnesses and our lengthy

investigation. For example, the People have investigated the defendant’s claims that victims

alleging inappropriate sexual questioning raised the topic with the doctor; these victims deny

initiating this topic of conversation. The People have investigated the defendant’s claims

that his breast exams were medically appropriate; the patients making breast-exam-related

allegations deny raising any questions or concerns relating to their breasts.

        60. If the defendant wishes to assert at trial that these exams or questions were

legitimate, or as another example, that his version of a “preventative skin check” (see

paragraph 18, above) was medically appropriate, he has every right to do so. The People

merely ask the Court to allow us to put these assertions in context so the jury can properly

evaluate their plausibility and credibility. The defendant will surely cross-examine the

victims covered in the instant indictment about their claims of improper exams, questions, or

other instructions given by the defendant. But if the defendant’s cross-examination seeks to

demonstrate that the defendant’s conduct was merely responsive to patients’ questions or

concerns, the People should be able to present evidence to the jury from additional victims

that the defendant examined their breasts, examined their vagina internally, or probed their

most intimate sexual details without any legitimate medical reason and purely for his sexual

gratification. Simply put, the defendant should not be permitted to make assertions that

could only be credited outside of context.




                                              32
                                                                                          SDNY_RH_00000032
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 118 of 153




 Evidence of the Defendant’s Prior Bad Acts and Uncharged Crimes Should be Admissible
        To Rebut Claims of Fabrication Due to Involvement in the Civil Litigation

        61. The defendant has repeatedly asserted, on and off the record, that the victims in

the instant case are motivated to lie in this case because they are plaintiffs in the civil suit

pending against the defendant. We expect this to be rich fodder for cross-examination of

our victims at trial.

        62. The people should be permitted to introduce testimony from additional victims

who have come forward with similar allegations of crimes or prior bad acts against the

defendant, and who are not involved in the civil lawsuit. Of the thirteen additional women

who have come forward, not a single one is currently involved in the civil litigation.

        63. In the alternative, the People ask that if the defense cross-examines any of the

People’s witnesses during our Direct case about involvement in the civil litigation to suggest

financial motivation to fabricate, we be permitted to introduce testimony from the additional

victims that have come forward against the defendant who are not involved in the civil

lawsuit. The defendant should not be permitted to use the civil litigation as a sword and

shield; if the defendant raises involvement in the lawsuit as a sign of incredibility or bias, the

People should be able to rebut that argument by presenting evidence of the many victims

without that alleged bias or motive to fabricate.

        64. Further, because of the unusual nature of the facts here – namely, (1) that a

doctor could sexually abuse his own patients, (2) the number of victims that have come

forward, (3) the length of time the defendant has been engaging in this abuse, and (4) the

fact that most victims did not report the abuse right away, jurors might wonder if victims

are fabricating these charges, and the defendant has already indicated an intent to cross-

examine victims with a fabrication defense in mind. The Molineux evidence of prior bad



                                               33
                                                                                          SDNY_RH_00000033
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 119 of 153




acts and uncharged crimes regarding exactly how he abused the additional victims (and prior

abuse of victims covered in the instant indictment) will be probative to rebut this defense or

any speculation on the part of the jury as to the charged victims’ credibility on this issue.

        65. Significantly, another reason the Court should permit the “uncharged victims” to

testify about their experiences with the defendant, is that these women come from different

walks of life, and the vast majority of them do not know each other and have never spoken

to each other. In response to the defendant’s claims that these allegations are fabricated, the

People would like to show the jury that it is simply implausible and unreasonable to believe

that nineteen different women colluded and conspired to fabricate false allegations against

the defendant.


 Evidence of the Defendant’s Prior Bad Acts Should be Admitted to Demonstrate Victims’
  States of Mind, to Explain Non-Reporting, and for Narrative, Context and Background

        66. The list of exceptions in Molineux is not exhaustive and has been expanded

over time. People v. Vails, 43 N.Y.2d at 368. Generally, the requirement is that the

evidence be “offered for some relevant purpose other than to establish criminal propensity.”

People v. Jackson, 39 N.Y.2d 64, 67 (1976). Here, evidence of the defendant’s prior bad

acts should be allowed as probative of the charged victims’ states of mind, and to establish

the narrative, context and background for his crimes, especially regarding two things: (1)

why victims did not report the defendant’s conduct to the police, and (2) why certain victims

returned to see the defendant after improper conduct had occurred.

        67. In People v. Dorm, the First Department authorized prior bad acts evidence to

provide “necessary background regarding the couple’s relationship that tended to explain

aspects of the victim’s testimony that might otherwise have been unbelievable or suspect.”



                                               34
                                                                                          SDNY_RH_00000034
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 120 of 153




People v. Dorm, 47 A.D.3d 503 (1st Dept. 2008). We seek to elicit testimony from the

victims listed above partly because the average juror might questions why a victim would

not report to the police right away, or why a victim would return to a doctor after he had

been inappropriate with her.

        68. Many cases have recently allowed prior bad acts evidence for these, and similar,

purposes. Evidence of the defendant’s prior bad acts may be admitted if such evidence is

“inextricably interwoven” with the facts of the instant case. People v. Vails, 43 N.Y.2d 364

at 368-69. Such evidence may be admitted to “complete the narrative at hand.” People v.

Gines, 36 N.Y.2d 932, 933 (1975); See Also People v. Tills, 87 N.Y.2d 835, 836 (1995).

Such evidence may be admitted where it “completed the narrative of the encounter and

events leading up to the crime . . . and it permitted the jury to draw reasonable inferences

concerning the defendant’s relationship with the victim.” People v. Maynard, 30 A.D.3d

317 (1st Dept. 2006). See Also, People v. Santiago, 295 A.D.2d 214 (1st Dept. 2002)

(admissible for motive, intent, being inextricably interwoven with current charges, and as

necessary background to understand the relationship of victim and defendant).

        69. To understand lack of reporting, and any continuing medical treatment, it is

necessary for the jury to understand the interpersonal dynamic at play between the defendant

and his patients before, during, and after his crimes. The defendant’s position of power and

trust with his victims played a large part in why victims were reluctant to accept what they

had experienced, reluctant to report to the police, and also why some women continued to

see him even though they were uncomfortable. We ask the Court to allow victims in this

case, both charged and uncharged, to testify about their states of mind during their incidents




                                             35
                                                                                       SDNY_RH_00000035
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 121 of 153




with the defendant, so the jury can get a full picture of the relationship dynamics, and the

context against which these crimes occurred.

        70. In this case, one victim reported the defendant’s conduct to the police. After her

report, other women came forward or were found during our investigation. Many women

said similar things about why they had not come forward earlier. Their explanations would

provide a useful context for the jury to evaluate our witnesses’ credibility. For example,

most victims were susceptible to victimization because they did not have a sufficient frame

of reference for the defendant’s misconduct. All the victims who were pregnant at the time

of their victimization were pregnant for the first time. So, they didn’t know that breast

exams weren’t necessary at every routine pre-natal visit. In fact, they didn’t know such

frequent exams were abnormal until they went to a different OB/GYN for subsequent

pregnancies. Similarly, they didn’t realize it was not normal or medically necessary to

check for dilation in the first trimester (in an otherwise normal pregnancy) until they went to

a different doctor in a subsequent pregnancy.

        71. Likewise, many of the victims who were not pregnant at the time they were

victimized had limited experience with any gynecologist before seeing Dr. Hadden. For

example, Victim #4 had only been to a gynecologist in Brooklyn briefly since moving to the

United States. Victim #12 had only been to a gynecologist twice in her life before seeing

the defendant. Victim #7 had never seen a gynecologist before Dr. Hadden. They believed

the defendant had done something wrong, and they knew how and what they had felt. But

they weren’t confident enough to come forward with their allegations partly because they

knew their allegations were unusual and serious, and they lacked enough relevant




                                                36
                                                                                        SDNY_RH_00000036
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 122 of 153




experience to be fully confident in reporting to the police and initiating a daunting criminal

proceeding.

         72. Likewise, many victims in this case have said they did not report to the police

because: (i) they did not know there were other victims because these crimes occurred in the

privacy of a doctor’s office, (ii) they were afraid nobody would believe them because of the

defendant’s prominent position and the unusual allegations, and (iii) in some cases, they had

trouble accepting that their doctor – sometimes their doctor of many years whom they had

trusted – could have done this to them. Several victims even felt guilty reporting him,

explaining how kind and attentive the defendant had been over the years before his

misconduct. Testimony from our victims on this complex relationship dynamic would be

probative of our charged victims’ states of mind and why they behaved the way they did.

         73. The People hope to strengthen the credibility of the charged victims who did not

report, and corroborate their reasons, by showing the jury that the vast majority of the

defendant’s victims did not report. Similarly, the People hope to help the jury understand

why certain victims continued to see Dr. Hadden after he acted inappropriately or even

committed crimes against them. The jury will wonder about these aspects of the case, and

the defense will surely cross-examine victims on these topics. Such cross-examination is

fair game. However, the People should be able to present evidence to the jury of the other

women with similar allegations who did not report, so the jury can understand why a victim

might not report these allegations, and that a lack of reporting – standing alone – should not

make a victim incredible.

         74. Without hearing from these other victims, the jury might think that it is suspect

for a victim in this kind of a case not to report to the police immediately, when in fact it was




                                              37
                                                                                        SDNY_RH_00000037
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 123 of 153




the norm. Similarly, if we can elicit testimony from our victims to explain the dynamic

between the defendant and his victims, the jury may better understand that this dynamic

contributed to the defendant’s ability to commit his crimes and believe that his victims

would not report him, and certainly would not be credited if they did. It is exactly this type

of testimony and Molineux exception that the Court of Appeals has endorsed.



                                      CONCLUSION

        75. As articulated above, evidence of the defendant’s prior bad acts and uncharged

crimes is highly probative, relevant and admissible for multiple reasons recognized by

Molineux and its progeny.

        76. Notably, courts have recognized that simply because prior relevant conduct is

the same as or similar to the crime charged, does not mean that the evidence must be

excluded.   See, e.g., People v. Ventimiglia, 52 N.Y.2d 350 (1981) (statements that

implicated defendants in prior homicides admitted in murder prosecution); People v.

Willsey, 148 A.D.2d 764 (3rd Dept., 1989) (proof that defendant committed prior murder

admissible to show motive for charged murder).

        77. Finally, the People submit that any prejudicial effect here would be far

outweighed by the probative value of the evidence sought to be admitted. Any potential

prejudice to the defendant can be mitigated by a proper limiting instruction which

commands the jury to consider the admitted evidence only for the permissible purposes

mentioned above and not to establish the defendant’s general propensity towards criminal

behavior.




                                             38
                                                                                       SDNY_RH_00000038
 Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 124 of 153




       WHEREFORE, the People respectfully request that this trial court grant the

People’s application and motion permitting the People to introduce evidence of the

defendant’s prior bad acts and uncharged crimes on our direct case and also during cross-

examination of defense witnesses.



                                                           Respectfully submitted,



                                                           ____________________

                                                           Laura Millendorf
                                                           Assistant District Attorney


       Dated: New York, NY
              February 2, 2015




                                           39
                                                                                  SDNY_RH_00000039
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 125 of 153




             EXHIBIT 8
   Case
Case    1:20-cr-00468-RMB
     1:20-cr-00468-RMB     Document
                        Document    18 Filed
                                 118-1 Filed 08/02/21
                                             10/21/20 Page
                                                      Page 126
                                                           1 of of
                                                                11153
                                                              20-cr-0468 (RMB)      1


 1   SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF NEW YORK - CRIMINAL TERM - PART         41
 2   - - - - - - - - - - - - - - - - - - - -x
     THE PEOPLE OF THE STATE OF NEW YORK    :
 3                                          :
                                            :
 4           -against-                      :          INDICTMENT No.:
                                            :          2044/2014
 5                                          :
     ROBERT HADDEN,                         :          Proceeding
 6                                          :
                           Defendant.       :
 7   - - - - - - - - - - - - - - - - - - - -x
 8                        100 Centre Street
                          New York, New York 10013
 9
                          March 29, 2016
10   B E F O R E:
11          THE HONORABLE RONALD A. ZWEIBEL, J.S.C.
12   A P P E A R A N C E S:
13   FOR THE PEOPLE:
14
      OFFICE OF CYRUS R. VANCE, JR.
15    District Attorney New York County
      One Hogan Place
16    New York, New York 10013
17    BY: LAURA MILLENDORF, ESQ.
      BY: AMANDA GOUN, ESQ.
18    BY: JENNIFER GAFFNEY, ESQ.
19
     FOR THE DEFENDANT:
20
      CLAYMAN & ROSENBERG, LLP
21    Attorney for the Defendant
      305 Madison Avenue                     Clerk’s office is respectfully requested
22    New York, New York 10017               to docket and file this transcript.
23    BY: ISABELLE A. KIRSHNER, ESQ.
             AND
24    BY: WAYNE GOSNELL, ESQ.
25


                      Ivelisse Rodriguez, Senior Court Reporter
                                                 10/21/2020
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 127
                                                           2 of of
                                                                11153
                                     Proceeding                         2


 1                    THE CLERK: Calling calendar number five,
 2           Robert Hadden, indictment number 2044/2014.
 3                    MS. KIRSHNER: Clayman and Rosenberg by
 4           Isabelle Kirshner and Wayne Gosnell.
 5                    MS. MILLENDORF: Laura Millendorf. Amanda Goun
 6           and Jennifer Gaffney for the People.
 7                    THE COURT: Are both sides ready for sentence?
 8                    MS. MILLENDORF: Yes.
 9                    MS. KIRSHNER: Yes, your Honor.
10                    THE CLERK: Robert Hadden, you are before the
11           Court for sentencing following your conviction by plea to
12           one count of criminal sexual act in the third degree and
13           one count of forcible touching.
14                    Prior to sentencing, the Court will give you, your
15           attorney and the assistant district attorney an
16           opportunity to address the Court with matters relevant to
17           sentencing. People?
18                    MS. MILLENDORF: Your Honor, we did have one
19           victim who wished to address the Court today. May I call
20           her up now?
21                    THE COURT: Sure.
22                    MS. MILLENDORF: Where would you like her to be?
23                    THE COURT: She could either step at the rail or
24           step up to your bench.
25                    THE COURT: Can I ask counsel to step up?

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 128
                                                           3 of of
                                                                11153
                                     Proceeding                          3


 1                    (Whereupon, an off-the-record discussion was held
 2           at the bench.)
 3                    MS. KANYOK: Your Honor, my name is Laura Kanyok.
 4                    THE COURT: Try to speak into that microphone.
 5                    MS. KANYOK: Hi, your Honor. My name is
 6           Laura Kanyok. I'm a professional dancer of 20 years.
 7           I've always dealt with injuries as an athlete, and I've
 8           had numerous physicians in my life because of that, and
 9           I've developed an insurmountable trust with most of them.
10                    I never thought that doctors were infallible, but
11           I always hoped that I'd chosen the most educated and
12           experienced ones to tend to my needs. I thought I'd done
13           that when I interviewed Dr. Hadden for my pregnancy care.
14                    Having my first and only child was an experience
15           that I've always dreamt of. The only focus that I had
16           for nine and a half months was the care and well-being
17           and the health of my daughter. I knew the sex of her
18           very early on. So going for doctors appointments with
19           Dr. Hadden, the first thing and only thing on my mind
20           that whole entire day was hearing her heartbeat. Nothing
21           else seemed to be in my vision at that moment.
22                    Somewhere during the second half of my pregnancy,
23           I felt something strange during an appointment. A
24           wetness between my legs that wasn't normal during a
25           vaginal exam. With a larger than normal belly and things

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 129
                                                           4 of of
                                                                11153
                                     Proceeding                             4


 1           happening to my body that I'd never experienced, I
 2           chucked it up that I must be crazy, because how could
 3           this happen with such a solid physician with Columbia
 4           University.
 5                    I delivered healthy daughter on                   , and
 6           on June 29, 2012, I went for my post-partum appointment
 7           with Dr. Hadden. I had no belly. I had no fetal
 8           worries. My daughter was healthy, and he had done a full
 9           vaginal exam with a nurse practitioner in the room. I
10           had a clear bill of health.
11                    We started talking about my birth control from
12           then on in, and it was then, after the nurse left, that
13           he asked to go for a second vaginal exam, and I
14           completely went into a state of shock, because I kind of
15           knew maybe what was about to happen, hoping that that
16           wasn't going to be the case.
17                    With my cell phone in hand and naked on the table,
18           I laid back down and put my feet on the stirrups, and
19           felt the same wetness on my vagina that caused me to jump
20           back off the table.
21                    The events that happened from that point until
22           11 p.m. that day that led me down to the DA's office,
23           took me away from my infant -- I don't know -- I don't
24           need to explain that at the moment -- what that day did
25           to me. It wasn't just a botched knee surgery or

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 130
                                                           5 of of
                                                                11153
                                     Proceeding                          5


 1           something that could be fixed with medical care. It
 2           dented my psyche, and it ruined the most sacred moment of
 3           my life.
 4                    After that I had numerous months of therapy just
 5           to focus on being happy for my daughter. Every time I
 6           would change her diaper, I would think of that moment,
 7           and I still do in washing her.
 8                    I would walk the streets in fear of seeing a
 9           gray-haired man with a beard, not knowing what I would do
10           if I was face-to-face with him again. And it just -- now
11           I can't even go to a doctor's appointment without feeling
12           like I do right now.
13                    I said to my daughter this morning when I took her
14           to school, she said, "Mommy, where are you going,"
15           because I never get dressed like this to take her to
16           school. I said, "I'm going to talk to somebody in hope
17           that all the girls like you and me are safe forever."
18           She said, "Mommy, what do you mean?" I'll teach her that
19           as the years go on, and I hope that, and I thank you, and
20           I thank everybody involved with this case that this has
21           happened, and I hope no other woman in any other country
22           of any age ever has to experience this ever again. Thank
23           you.
24                    MS. MILLENDORF: Your Honor, as part of this plea,
25           the defendant has pleaded guilty to felony sexual assault

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 131
                                                           6 of of
                                                                11153
                                     Proceeding                          6


 1           against a patient during a routine exam, admitting that
 2           he licked her vaginal area.
 3                    He also pleaded guilty to a separate misdemeanor
 4           sex crime against a second patient, also during a routine
 5           exam, which covered his indictment for sexually abusing
 6           six different patients.
 7                    As part of this plea, the defendant will be a
 8           convicted felon, a registered sex offender, and must give
 9           up his medical license and agree not to seek a license in
10           any other state outside of New York.
11                    Ms. Kanyok has spoken here today for herself, but
12           over the course of this case, other victims have
13           expressed the following about the impact that this
14           defendant's actions have had on them.
15                    The defendant's sexual abuse was a traumatic
16           experience for these women, not only because it was a
17           nonconsensual sexual contact, but because the defendant
18           abused his position of trust as their doctor in
19           committing his crimes.
20                    In the cases where his victims were pregnant, the
21           defendant abused his position as their obstetrician to
22           abuse them rather than providing medical care during a
23           particularly vulnerable period of time.
24                    Pregnancy should be a joyful time, but it can also
25           be a scary time and carry risks. Rather than providing

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 132
                                                           7 of of
                                                                11153
                                     Proceeding                          7


 1           medical care and assurance during this fragile period,
 2           the defendant's actions left his victims feeling
 3           humiliated, confused and violated.
 4                    Through the defendant's acknowledgment of guilt,
 5           the People are hopeful that the victims in this case can
 6           gain closure, and that the defendant will not be in a
 7           position to abuse his power or sexually abuse his
 8           patients again.
 9                    THE COURT: Ms. Kirshner?
10                    MS. KIRSHNER: Your Honor, as you realize this
11           case has been pending and hard fought for a very long
12           time, and the People who are in the position to know the
13           actual facts and circumstances, all of them, came to a
14           decision in the negotiation, which was detailed, and
15           Dr. Hadden will no longer be practicing medicine, but
16           more importantly, we laid out in very clear detail what
17           the conditions of this plea are. We rely on those
18           conditions, and we're ready to proceed to sentence.
19                    THE COURT: Does Dr. Hadden wish to make a
20           statement?
21                    MS. KIRSHNER: No.
22                    THE COURT: All right. In accordance with the
23           plea agreement that was entered into between the District
24           Attorney's office and Ms. Kirshner the defendant's
25           attorney, with regard to the first count, criminal sexual

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 133
                                                           8 of of
                                                                11153
                                     Proceeding                         8


 1           act in the first degree, the defendant will be sentenced
 2           to zero days time served.
 3                    On the misdemeanor of forcible touching, the
 4           defendant will receive a one-year conditional discharge,
 5           and he no longer will be allowed to practice law.
 6                    MS. KIRSHNER: Medicine.
 7                    THE COURT: Practice medicine, excuse me.
 8           Practice medicine anywhere within the United States.
 9                    MS. KIRSHNER: He has already voluntarily
10           surrendered his license.
11                    THE COURT: And he'll be required to now go to the
12           Sex Offender Monitoring Unit within this building to
13           arrange for the transfer to New Jersey where he resides.
14                    MS. KIRSHNER: Yes.
15                    MS. MILLENDORF: Your Honor, we can do that SORA
16           assessment and SORA hearing now, if you'd like. I think
17           it should be fairly brief. We've shown the SORA risk
18           assessment instrument to the Court beforehand and defense
19           counsel. Should I go through that now?
20                    THE COURT: Go ahead.
21                    MS. MILLENDORF: The points assessed are as
22           follows, and as far as the corroboration that goes to
23           each of these sets of points, each of these points are
24           covered in both the indictment and the plea itself, so
25           there's no need to submit additional evidence or

                      Ivelisse Rodriguez, Senior Court Reporter
Case
   Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMB
                        Document
                           Document
                                 118-1
                                    18 Filed
                                       Filed 08/02/21
                                             10/21/20 Page
                                                      Page 134
                                                           9 of of
                                                                11153
                                     Proceeding                         9


 1           documentation at this time.
 2                    There are 25 points here assessed for category
 3           number two, sexual intercourse, deviate sexual
 4           intercourse or aggravated sexual abuse. Thirty points
 5           assessed in category number three for the number of
 6           victims, which is assessed here as three or more, because
 7           this category is assigned as the number of victims
 8           covered in the accusatory instrument.
 9                    And there are 20 points assessed in category
10           number seven, relationship with victim. The category
11           defined as, stranger or established for purpose of
12           victimizing or professional relationship, and there are
13           15 points here assessed for Category 14, being released
14           without supervision, and that brings us to a presumptive
15           category of two with a total of 90 points.
16                    MS. KIRSHNER: Your Honor, at this time, as per
17           our agreement, we're going to move for a downward
18           departure from that finding so that the Court can come to
19           a finding of a Level 1, which was zero to 70.
20                    As we discussed, that finding is based on the fact
21           in some ways the fact that he's not being placed on
22           probation is working to his detriment, and everyone
23           agrees that a probationary sentence is not necessary in
24           this case. That whatever occurred occurred in his office
25           and not out among the general public, and that we have

                      Ivelisse Rodriguez, Senior Court Reporter
Case
  Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMBDocument
                           Document
                                  118-1
                                    18 Filed
                                        Filed 10/21/20
                                              08/02/21 Page
                                                       Page 10
                                                            135ofof11153
                                       Proceeding                          10


 1            now two years of -- almost two years of the pendency of
 2            this case, almost four years, since the incident that
 3            Ms. Kanyok addressed without any incident. And with
 4            those three factors in mind and with no objection from
 5            the District Attorney's office, the Court has agreed to a
 6            downward departure to a Level 1.
 7                     THE COURT: Is that correct there is no objection
 8            by the People?
 9                     MS. MILLENDORF: We agree this risk assessment
10            instrument does not take those factors into account and
11            defer to the Court's decision.
12                     MS. KIRSHNER: Is that a yes?
13                     MS. MILLENDORF: Yes.
14                     THE COURT: The defendant will be sentenced as a
15            Level 1 sex offender.
16                     MS. KIRSHNER: Your Honor, as part of the
17            agreement, we agree to waive any right to appeal, so I'm
18            not informing my client of that right. We agree that the
19            imposition of a sentence is appropriate and we will await
20            in the courtroom for the paperwork so he'll go upstairs
21            to do whatever filings.
22                     THE COURT: Do we have the waiver forms for
23            Dr. Hadden to sign?
24                     MS. MILLENDORF: Those were signed at the time of
25            plea.

                       Ivelisse Rodriguez, Senior Court Reporter
Case
  Case
     1:20-cr-00468-RMB
        1:20-cr-00468-RMBDocument
                           Document
                                  118-1
                                    18 Filed
                                        Filed 10/21/20
                                              08/02/21 Page
                                                       Page 11
                                                            136ofof11153
                                        Proceeding                         11


 1                       THE COURT: They were. I want to advise
 2            Dr. Hadden by waiving your right to appeal, you're
 3            waiving your right to request the Appellate Division to
 4            review and reconsider the terms of this plea as well as
 5            the sentence. You do, however, reserve certain limited
 6            constitutional rights.
 7                       MS. MILLENDORF: Thank you, Judge.
 8                   *     *   *    *    *
 9   Certified to be a true and accurate transcript.
10

11                                  Ivelisse Rodriguez
                                   Senior Court Reporter
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                       Ivelisse Rodriguez, Senior Court Reporter
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 137 of 153




             EXHIBIT 9
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 138 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 139 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 140 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 141 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 142 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 143 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 144 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 145 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 146 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 147 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 148 of 153
Case 1:20-cr-00468-RMB Document 118-1 Filed 08/02/21 Page 149 of 153




             EXHIBIT 10
2/17/2021          Case 1:20-cr-00468-RMB Former Gyno Robert
                                            Document         Hadden Avoided
                                                         118-1              Jail Despite Abuses
                                                                    Filed 08/02/21         Page 150 of 153


                                                                                                             United States

    Story from HEALTH NEWS
                        DW
                         S+I H
                             SAT
                              MC
                               OOC
                                 OPR
                                   H
                                   VEE R




               This Gynecologist Abused
             Patients For Two Decades — &
             He Avoided Jail Time Until Now
                                                             ELLY B ELLE
                                             L A ST UPDATED SEPTEMB ER 18, 2020 , 4:25 PM




Discover
Watch
Shop
R29 ORIGINAL
R29'S
    STORIE
      MOSTSWANTED
           & SERIE
             NE WSS & FILMS




https://www.refinery29.com/en-us/2020/09/10035570/dr-robert-hadden-sexual-abuse-gynecologist-history-jail-time               1/12
2/17/2021          Case 1:20-cr-00468-RMB Former Gyno Robert
                                            Document         Hadden Avoided
                                                         118-1              Jail Despite Abuses
                                                                    Filed 08/02/21         Page 151 of 153




   PHOTO: JEFFERSON SIEGEL / NY DAILY NEWS / GET T Y IMAGES.



   After a Columbia doctor, Robert Hadden, sexually abused his patients for decades, he finally
   received a court sentence on September 9 — facing charges for assaulting six patients. Yet
   despite the fact that the FBI and U.S. Attorney Audrey Strauss announced his arrest, this is
   actually the first time that Hadden is receiving real consequences for his actions, having evaded
   jail time in the past.

   In court on Thursday, Judge Richard Berman questioned why Hadden had been given such a
   lenient plea deal in 2016, after spending nearly two decades — between 1993 and 2002 —

https://www.refinery29.com/en-us/2020/09/10035570/dr-robert-hadden-sexual-abuse-gynecologist-history-jail-time   2/12
2/17/2021          Case 1:20-cr-00468-RMB Former Gyno Robert
                                            Document         Hadden Avoided
                                                         118-1              Jail Despite Abuses
                                                                    Filed 08/02/21         Page 152 of 153
   allegedly abusing his patients.

                                                                   ADVERTISEMENT




   Over the years, Robert Hadden used his position as a gynecologist to repeatedly sexually abuse
   patients, telling them that his treatments were medically necessary, according to prosecutors.
   But he has avoided jail time up until he faced new, recent charges, thanks to a confusing plea
   deal four years ago. His former plea agreement from 2016 downgraded his sex offender status,
   meaning he isn’t listed in the state’s sex offender registry and didn't face any jail time.


   But the current charges don’t come from any of the previous cases opened up against him, and
   are instead from a new investigation that District Attorney Cy Vance opened following public
   outcry sparked by his no-prison plea agreement.

   Though he had previously faced charges from Vance’s office, many of his former patients felt
   there was no sense of justice when he received no prison sentence. Since the last case, dozens of
   women have come forward. This new case was simply too large to ignore, with over 100 women
   — including Evelyn Yang, the wife of former presidential candidate Andrew Yang — having
   brought their abuse to light in recent years.

   In response, his lawyer, Isabelle Kirshner, detailed the terms of his former plea deal and how
   Hadden was let off the hook. Before retiring in 2012, Hadden had been required to have a nurse
   chaperone with him at all times. The nurse was one of the alleged abuse victims. However, at
   the time of a trial, Kirshner explained that prosecutors failed to give Hadden’s defense team the
   necessary statement of evidence from the nurse, which stated “that nothing inappropriate had
   occurred; [the nurse] had been present the entire time.”

                                                                   ADVERTISEMENT

https://www.refinery29.com/en-us/2020/09/10035570/dr-robert-hadden-sexual-abuse-gynecologist-history-jail-time   3/12
2/17/2021          Case 1:20-cr-00468-RMB Former Gyno Robert
                                            Document         Hadden Avoided
                                                         118-1              Jail Despite Abuses
                                                                    Filed 08/02/21         Page 153 of 153




   When Kirshner discovered missing evidence, she pointed out what she saw as a purposeful
   attempt to hide it, prosecutors agreed not to sentence Hadden to time in jail. "At that point the
   government was asking for four years in custody. And after our discussion in which we pointed
   out what appeared to be a deliberate attempt to hide this report, the prosecution agreed to a
   nonincarceratory sentence and that was how that worked. And so we resolved the case,”
   Kirshner told the judge on Thursday.

   Anthony DiPietro, who represents the more than 100 women who have accused Hadden of
   abuse, has spoken on the previous plea deal before, too. “To me, what happened was, Hadden
   was allowed to negotiate something that closely resembled an early retirement than a criminal
   sentence for a sexual felony,” DiPietro said.

   More than half of the dozens of victims of abuse who have come forward with stories about
   Hadden did so after Yang publicly accused him of assault. Following Yang’s story in the media,
   32 women — including Yang — joined the lawsuit against Hadden, Columbia University, and
   affiliates. As months stretched on, more former patients continued to join the suit. Now, after
   years of waiting, they may finally be getting justice.

   The new charges for Hadden each carry a maximum sentence of 20 years in prison, and his
   bond is set at $1 million.




                                 FORMER GYNO ROB ERT HADDEN AVOIDED JAIL DESPITE ABUSES

                                    ORIGINALLY PUB LISHED ON SEPTEMBER 18, 2020 , 12:25 PM

                                     HE ALTH NEWS        • THE L ATEST • NEWS • P OLITICS • US NEWS

https://www.refinery29.com/en-us/2020/09/10035570/dr-robert-hadden-sexual-abuse-gynecologist-history-jail-time   4/12
